UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-00572 American Mutual Fund, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 1, 2006 - June 30, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : American Mutual Fund, Inc. Reporting Period: 07/01/2006 - 06/30/2007 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R.S. AUSTIN Mgmt For For For 1.2 DIRECTOR W.M. DALEY Mgmt For For For 1.3 DIRECTOR W.J. FARRELL Mgmt For For For 1.4 DIRECTOR H.L. FULLER Mgmt For For For 1.5 DIRECTOR R.A. GONZALEZ Mgmt For For For 1.6 DIRECTOR D.A.L. OWEN Mgmt For For For 1.7 DIRECTOR B. POWELL JR. Mgmt For For For 1.8 DIRECTOR W.A. REYNOLDS Mgmt For For For 1.9 DIRECTOR R.S. ROBERTS Mgmt For For For 1.10 DIRECTOR S.C. SCOTT III Mgmt For For For 1.11 DIRECTOR W.D. SMITHBURG Mgmt For For For 1.12 DIRECTOR G.F. TILTON Mgmt For For For 1.13 DIRECTOR M.D. WHITE Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ADVISORY VOTE ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO ShrHldr Against Against For Air Products And Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP9 009158106 01/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. DAVIS III Mgmt For For For 1.2 DIRECTOR W. DOUGLAS FORD Mgmt For For For 1.3 DIRECTOR EVERT HENKES Mgmt For For For 1.4 DIRECTOR MARGARET G. MCGLYNN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP9 013817101 04/20/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAIN J.P. BELDA Mgmt For For For 1.2 DIRECTOR CARLOS GHOSN Mgmt For For For 1.3 DIRECTOR HENRY B. SCHACHT Mgmt For For For 1.4 DIRECTOR FRANKLIN A. THOMAS Mgmt For For For 2.0 PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Mgmt For For For Alltel Corporation Ticker Security ID: Meeting Date Meeting Status AT CUSIP9 020039103 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SCOTT T. FORD Mgmt For For For 1.2 DIRECTOR L.L GELLERSTEDT, III Mgmt For For For 1.3 DIRECTOR EMON A. MAHONY, JR. Mgmt For For For 1.4 DIRECTOR RONALD TOWNSEND Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP9 023608102 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEPHEN F. BRAUER Mgmt For For For 1.2 DIRECTOR SUSAN S. ELLIOTT Mgmt For For For 1.3 DIRECTOR GAYLE P.W. JACKSON Mgmt For For For 1.4 DIRECTOR JAMES C. JOHNSON Mgmt For For For 1.5 DIRECTOR RICHARD A. LIDDY Mgmt For For For 1.6 DIRECTOR GORDON R. LOHMAN Mgmt For For For 1.7 DIRECTOR CHARLES W. MUELLER Mgmt For For For 1.8 DIRECTOR DOUGLAS R. OBERHELMAN Mgmt For For For 1.9 DIRECTOR GARY L. RAINWATER Mgmt For For For 1.10 DIRECTOR HARVEY SALIGMAN Mgmt For For For 1.11 DIRECTOR PATRICK T. STOKES Mgmt For For For 1.12 DIRECTOR JACK D. WOODARD Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO REPORT ON CALLAWAY PLANT RELEASES ShrHldr Against Against For American Electric Power Company, Inc Ticker Security ID: Meeting Date Meeting Status AEP CUSIP9 025537101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E.R. BROOKS Mgmt For For For 1.2 DIRECTOR D.M. CARLTON Mgmt For For For 1.3 DIRECTOR R.D. CROSBY, JR. Mgmt For For For 1.4 DIRECTOR J.P. DESBARRES Mgmt For For For 1.5 DIRECTOR R.W. FRI Mgmt For For For 1.6 DIRECTOR L.A. GOODSPEED Mgmt For For For 1.7 DIRECTOR W.R. HOWELL Mgmt For For For 1.8 DIRECTOR L.A. HUDSON, JR. Mgmt For For For 1.9 DIRECTOR M.G. MORRIS Mgmt For For For 1.10 DIRECTOR L.L. NOWELL III Mgmt For For For 1.11 DIRECTOR R.L. SANDOR Mgmt For For For 1.12 DIRECTOR D.G. SMITH Mgmt For For For 1.13 DIRECTOR K.D. SULLIVAN Mgmt For For For 2.0 APPROVAL OF AEP SENIOR OFFICER INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For American International Group, Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARSHALL A. COHEN Mgmt For For For 1.2 DIRECTOR MARTIN S. FELDSTEIN Mgmt For For For 1.3 DIRECTOR ELLEN V. FUTTER Mgmt For For For 1.4 DIRECTOR STEPHEN L. HAMMERMAN Mgmt For For For 1.5 DIRECTOR RICHARD C. HOLBROOKE Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR GEORGE L. MILES, JR. Mgmt For For For 1.8 DIRECTOR MORRIS W. OFFIT Mgmt For For For 1.9 DIRECTOR JAMES F. ORR III Mgmt For For For 1.10 DIRECTOR VIRGINIA M. ROMETTY Mgmt For For For 1.11 DIRECTOR MARTIN J. SULLIVAN Mgmt For For For 1.12 DIRECTOR MICHAEL H. SUTTON Mgmt For For For 1.13 DIRECTOR EDMUND S.W. TSE Mgmt For For For 1.14 DIRECTOR ROBERT B. WILLUMSTAD Mgmt For For For 1.15 DIRECTOR FRANK G. ZARB Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 6.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 8.0 STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). ShrHldr Against Against For Aon Corporation Ticker Security ID: Meeting Date Meeting Status AOC CUSIP9 037389103 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PATRICK G. RYAN Mgmt For For For 1.2 DIRECTOR GREGORY C. CASE Mgmt For For For 1.3 DIRECTOR EDGAR D. JANNOTTA Mgmt For For For 1.4 DIRECTOR JAN KALFF Mgmt For For For 1.5 DIRECTOR LESTER B. KNIGHT Mgmt For For For 1.6 DIRECTOR J. MICHAEL LOSH Mgmt For For For 1.7 DIRECTOR R. EDEN MARTIN Mgmt For For For 1.8 DIRECTOR ANDREW J. MCKENNA Mgmt For For For 1.9 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.10 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.11 DIRECTOR RICHARD C. NOTEBAERT Mgmt For For For 1.12 DIRECTOR JOHN W. ROGERS, JR. Mgmt For For For 1.13 DIRECTOR GLORIA SANTONA Mgmt For For For 1.14 DIRECTOR CAROLYN Y. WOO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Mgmt For For For 2.0 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Mgmt For For For 3.0 ELECTION OF DIRECTOR: F.H. MERELLI Mgmt For For For 4.0 ELECTION OF DIRECTOR: RAYMOND PLANK Mgmt For For For 5.0 APPROVAL OF 2 Mgmt For For For 6.0 STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES ShrHldr Against Against For Arthur J. Gallagher & Co. Ticker Security ID: Meeting Date Meeting Status AJG CUSIP9 363576109 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. BAX Mgmt For For For 1.2 DIRECTOR T. KIMBALL BROOKER Mgmt For For For 1.3 DIRECTOR DAVID S. JOHNSON Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2007. Mgmt For For For Astrazeneca Plc Ticker Security ID: Meeting Date Meeting Status AZN CUSIP9 046353108 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO RECEIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 2.0 TO CONFIRM DIVIDENDS Mgmt For For For 3.0 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS AUDITOR Mgmt For For For 4.0 TO AUTHORISE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDITOR Mgmt For For For 5.1 DIRECTOR LOUIS SCHWEITZER Mgmt For For For 5.2 DIRECTOR HAKAN MOGREN Mgmt For For For 5.3 DIRECTOR DAVID R BRENNAN Mgmt For For For 5.4 DIRECTOR JOHN PATTERSON Mgmt For For For 5.5 DIRECTOR JONATHAN SYMONDS Mgmt For For For 5.6 DIRECTOR JOHN BUCHANAN Mgmt For For For 5.7 DIRECTOR JANE HENNEY Mgmt For For For 5.8 DIRECTOR MICHELE HOOPER Mgmt For For For 5.9 DIRECTOR JOE JIMENEZ Mgmt For For For 5.10 DIRECTOR DAME NANCY ROTHWELL Mgmt For For For 5.11 DIRECTOR JOHN VARLEY Mgmt For For For 5.12 DIRECTOR MARCUS WALLENBERG Mgmt For For For 6.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 7.0 TO AUTHORISE LIMITED EU POLITICAL DONATIONS Mgmt For For For 8.0 TO AUTHORISE THE DIRECTORS TO ALLOT UNISSUED SHARES Mgmt For For For 9.0 TO AUTHORISE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS Mgmt For For For 10.0 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES Mgmt For For For 11.0 TO AUTHORISE ELECTRONIC COMMUNICATION WITH SHAREHOLDERS Mgmt For For For AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Mgmt For For For 2.0 ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt For For For 5.0 ELECTION OF DIRECTOR: AUGUST A. BUSCH III Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES F. KNIGHT Mgmt For For For 8.0 ELECTION OF DIRECTOR: JON C. MADONNA Mgmt For For For 9.0 ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt For For For 11.0 ELECTION OF DIRECTOR: MARY S. METZ Mgmt For For For 12.0 ELECTION OF DIRECTOR: TONI REMBE Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For For 14.0 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt For For For 15.0 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt For For For 16.0 ELECTION OF DIRECTOR: PATRICIA P. UPTON Mgmt For For For 17.0 ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Mgmt For For For 18.0 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 19.0 APPROVE THE AT&T SEVERANCE POLICY Mgmt For For For 20.0 STOCKHOLDER PROPOSAL A ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL B ShrHldr Against For Against 22.0 STOCKHOLDER PROPOSAL C ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL D ShrHldr Against Against For 24.0 STOCKHOLDER PROPOSAL E ShrHldr Against Against For AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Mgmt For For For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GREGORY D. BRENNEMAN Mgmt For For For 1.2 DIRECTOR LESLIE A. BRUN Mgmt For For For 1.3 DIRECTOR GARY C. BUTLER Mgmt For For For 1.4 DIRECTOR LEON G. COOPERMAN Mgmt For For For 1.5 DIRECTOR R. GLENN HUBBARD Mgmt For For For 1.6 DIRECTOR JOHN P. JONES Mgmt For For For 1.7 DIRECTOR ANN DIBBLE JORDAN Mgmt For For For 1.8 DIRECTOR FREDERIC V. MALEK Mgmt For For For 1.9 DIRECTOR HENRY TAUB Mgmt For For For 1.10 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN Mgmt For For For 3.0 APPOINTMENT OF DELOITTE & TOUCHE LLP Mgmt For For For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP9 053611109 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROLF BORJESSON Mgmt For For For 1.2 DIRECTOR PETER W. MULLIN Mgmt For For For 1.3 DIRECTOR PATRICK T. SIEWERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR, WHICH ENDS ON DECEMBER 29, 2007 Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. DON CORNWELL Mgmt For For For 1.2 DIRECTOR EDWARD T. FOGARTY Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR ANDREA JUNG Mgmt For For For 1.5 DIRECTOR MARIA ELENA LAGOMASINO Mgmt For For For 1.6 DIRECTOR ANN S. MOORE Mgmt For For For 1.7 DIRECTOR PAUL S. PRESSLER Mgmt For For For 1.8 DIRECTOR GARY M. RODKIN Mgmt For For For 1.9 DIRECTOR PAULA STERN Mgmt For For For 1.10 DIRECTOR LAWRENCE A. WEINBACH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Mgmt For Against Against 4.0 RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE ShrHldr Against Against For Bank Of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM BARNET, III Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN T. COLLINS Mgmt For For For 4.0 ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: TOMMY R. FRANKS Mgmt For For For 6.0 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For For 7.0 ELECTION OF DIRECTOR: W. STEVEN JONES Mgmt For For For 8.0 ELECTION OF DIRECTOR: KENNETH D. LEWIS Mgmt For For For 9.0 ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For For 10.0 ELECTION OF DIRECTOR: WALTER E. MASSEY Mgmt For For For 11.0 ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt For For For 12.0 ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS M. RYAN Mgmt For For For 14.0 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Mgmt For For For 15.0 ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Mgmt For For For 16.0 ELECTION OF DIRECTOR: ROBERT L. TILLMAN Mgmt For For For 17.0 ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For For 18.0 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 19.0 STOCKHOLDER PROPOSAL - STOCK OPTIONS ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For Becton, Dickinson And Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CLAIRE FRASER-LIGGETT Mgmt For For For 1.2 DIRECTOR HENRY P. BECTON, JR. Mgmt For For For 1.3 DIRECTOR EDWARD F. DEGRAAN Mgmt For For For 1.4 DIRECTOR ADEL A.F. MAHMOUD Mgmt For For For 1.5 DIRECTOR JAMES F. ORR Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO THE 2-BASED COMPENSATION PLAN Mgmt For For For 4.0 CUMULATIVE VOTING ShrHldr Against For Against Bellsouth Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 079860102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 4, 2006, AS AMENDED, AMONG BELLSOUTH, AT&T INC. AND A WHOLLY-OWNED SUBSIDIARY OF AT&T INC. Mgmt For For For BJ Services Company Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 01/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DON D. JORDAN Mgmt For For For 1.2 DIRECTOR WILLIAM H. WHITE Mgmt For For For Bristol-myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.B. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.M. CORNELIUS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L.J. FREEH Mgmt For For For 4.0 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Mgmt For For For 5.0 ELECTION OF DIRECTOR: M. GROBSTEIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: L. JOHANSSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: J.D. ROBINSON III Mgmt For For For 8.0 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 11.0 2007 STOCK AWARD AND INCENTIVE PLAN Mgmt For For For 12.0 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Mgmt For Against Against 13.0 EXECUTIVE COMPENSATION DISCLOSURE ShrHldr Against Against For 14.0 RECOUPMENT ShrHldr Against Against For 15.0 CUMULATIVE VOTING ShrHldr Against For Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN F. FINN Mgmt For For For 1.2 DIRECTOR DAVID W. RAISBECK Mgmt For For For 1.3 DIRECTOR ROBERT D. WALTER Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REGARDING SEVERANCE ARRANGEMENTS.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED STOCK OPTIONS.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REGARDING SUBMISSION OF THE HUMAN RESOURCES AND COMPENSATION COMMITTEE REPORT FOR AN ANNUAL SHAREHOLDER ADVISORY VOTE.THE BOARD RECOMMENDS A VOTE AGAINST" THIS PROPOSAL. " ShrHldr Against Against For Carnival Corporation Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICKY ARISON Mgmt For For For 1.2 DIRECTOR AMB R.G. CAPEN, JR. Mgmt For For For 1.3 DIRECTOR ROBERT H. DICKINSON Mgmt For For For 1.4 DIRECTOR ARNOLD W. DONALD Mgmt For For For 1.5 DIRECTOR PIER LUIGI FOSCHI Mgmt For For For 1.6 DIRECTOR HOWARD S. FRANK Mgmt For For For 1.7 DIRECTOR RICHARD J. GLASIER Mgmt For For For 1.8 DIRECTOR BARONESS HOGG Mgmt For For For 1.9 DIRECTOR MODESTO A. MAIDIQUE Mgmt For For For 1.10 DIRECTOR SIR JOHN PARKER Mgmt For For For 1.11 DIRECTOR PETER G. RATCLIFFE Mgmt For For For 1.12 DIRECTOR STUART SUBOTNICK Mgmt For For For 1.13 DIRECTOR LAURA WEIL Mgmt For For For 1.14 DIRECTOR UZI ZUCKER Mgmt For For For 2.0 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Mgmt For For For 3.0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Mgmt For For For 4.0 TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Mgmt For For For 5.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Mgmt For For For 6.0 TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Mgmt For For For 7.0 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Mgmt For For For 8.0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Mgmt For For For 9.0 TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: S.H. ARMACOST Mgmt For For For 2.0 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For For 4.0 ELECTION OF DIRECTOR: R.J. EATON Mgmt For For For 5.0 ELECTION OF DIRECTOR: S. GINN Mgmt For For For 6.0 ELECTION OF DIRECTOR: F.G. JENIFER Mgmt For For For 7.0 ELECTION OF DIRECTOR: S. NUNN Mgmt For For For 8.0 ELECTION OF DIRECTOR: D.J. O'REILLY Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.B. RICE Mgmt For For For 10.0 ELECTION OF DIRECTOR: P.J. ROBERTSON Mgmt For For For 11.0 ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For For 12.0 ELECTION OF DIRECTOR: C.R. SHOEMATE Mgmt For For For 13.0 ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For For 14.0 ELECTION OF DIRECTOR: C. WARE Mgmt For For For 15.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 16.0 PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Mgmt For For For 17.0 ADOPT POLICY AND REPORT ON HUMAN RIGHTS ShrHldr Against Against For 18.0 ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS ShrHldr Against Against For 19.0 ADOPT POLICY AND REPORT ON ANIMAL WELFARE ShrHldr Against Against For 20.0 RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS ShrHldr Against Against For 21.0 AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY ShrHldr Against For Against 22.0 REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROL A. BARTZ Mgmt For For For 1.2 DIRECTOR M. MICHELE BURNS Mgmt For For For 1.3 DIRECTOR MICHAEL D. CAPELLAS Mgmt For For For 1.4 DIRECTOR LARRY R. CARTER Mgmt For For For 1.5 DIRECTOR JOHN T. CHAMBERS Mgmt For For For 1.6 DIRECTOR DR. JOHN L. HENNESSY Mgmt For For For 1.7 DIRECTOR RICHARD M. KOVACEVICH Mgmt For For For 1.8 DIRECTOR RODERICK C. MCGEARY Mgmt For For For 1.9 DIRECTOR STEVEN M. WEST Mgmt For For For 1.10 DIRECTOR JERRY YANG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Mgmt For For For 3.0 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQ ShrHldr Against Against For 4.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING ShrHldr Against Against For 5.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES ShrHldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Mgmt For For For 3.0 ELECTION OF DIRECTOR: GEORGE DAVID. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KENNETH T. DERR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH. Mgmt For For For 6.0 ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Mgmt For For For 7.0 ELECTION OF DIRECTOR: KLAUS KLEINFELD. Mgmt For For For 8.0 ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: ANNE MULCAHY. Mgmt For For For 10.0 ELECTION OF DIRECTOR: RICHARD D. PARSONS. Mgmt For For For 11.0 ELECTION OF DIRECTOR: CHARLES PRINCE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH RODIN. Mgmt For For For 13.0 ELECTION OF DIRECTOR: ROBERT E. RUBIN. Mgmt For For For 14.0 ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Mgmt For For For 15.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 16.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. ShrHldr Against Against For 17.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 18.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 19.0 SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. ShrHldr Against For Against 22.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. ShrHldr Against Against For 24.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For Clear Channel Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 03/21/2007 Unvoted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL AND ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 2006, BY AND AMONG CLEAR CHANNEL COMMUNICATIONS, INC., BT TRIPLE CROWN MERGER CO., INC., B TRIPLE CROWN FINCO, LLC, AND T TRIPLE CROWN FINCO, LLC. Mgmt For 2.0 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 200 Mgmt For 3.0 IN THE DISCRETION OF THE PROXY HOLDERS, ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE SPECIAL MEETING. Mgmt For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For For 2.0 ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 3.0 ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Mgmt For For For 4.0 ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Mgmt For For For 5.0 ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Mgmt For For For 6.0 ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For For 7.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 8.0 CORPORATE POLITICAL CONTRIBUTIONS ShrHldr Against Against For 9.0 GLOBAL WARMING-RENEWABLES ShrHldr Against Against For 10.0 QUALIFICATION FOR DIRECTOR NOMINEES ShrHldr Against Against For 11.0 DRILLING IN SENSITIVE/PROTECTED AREAS ShrHldr Against Against For 12.0 REPORT ON RECOGNITION OF INDIGENOUS RIGHTS ShrHldr Against Against For 13.0 COMMUNITY ACCOUNTABILITY ShrHldr Against Against For Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR THOMAS F. FERGUSON Mgmt For For For 1.2 DIRECTOR DAVID M. GAVRIN Mgmt For For For 1.3 DIRECTOR JOHN RICHELS Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Mgmt For For For Dollar General Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 256669102 06/21/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER Mgmt For For For 2.0 ADJOURNMENT AND POSTPONEMENT OF THE SPECIAL MEETING Mgmt For For For Dominion Resources, Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PETER W. BROWN Mgmt For For For 1.2 DIRECTOR GEORGE A. DAVIDSON, JR. Mgmt For For For 1.3 DIRECTOR THOMAS F. FARRELL, II Mgmt For For For 1.4 DIRECTOR JOHN W. HARRIS Mgmt For For For 1.5 DIRECTOR ROBERT S. JEPSON, JR. Mgmt For For For 1.6 DIRECTOR MARK J. KINGTON Mgmt For For For 1.7 DIRECTOR BENJAMIN J. LAMBERT III Mgmt For For For 1.8 DIRECTOR MARGARET A. MCKENNA Mgmt For For For 1.9 DIRECTOR FRANK S. ROYAL Mgmt For For For 1.10 DIRECTOR DAVID A. WOLLARD Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE 2007 FINANCIAL STATEMENTS. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ENVIRONMENTAL REPORT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - TRANSMISSION LINE REPORT. ShrHldr Against Against For DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP9 233331107 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ANTHONY F. EARLEY, JR. Mgmt For For For 1.2 DIRECTOR ALLAN D. GILMOUR Mgmt For For For 1.3 DIRECTOR FRANK M. HENNESSEY Mgmt For For For 1.4 DIRECTOR GAIL J. MCGOVERN Mgmt For For For 1.5 DIRECTOR JAMES H. VANDENBERGHE Mgmt For For For 2.0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP Mgmt For For For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.2 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.3 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.4 DIRECTOR PHILLIP R. COX Mgmt For For For 1.5 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.6 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.7 DIRECTOR JAMES T. RHODES Mgmt For For For 1.8 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.9 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.10 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2007 Mgmt For For For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 10/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROGER AGNELLI Mgmt For For For 1.2 DIRECTOR PAUL M. ANDERSON Mgmt For For For 1.3 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.4 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.5 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.6 DIRECTOR PHILLIP R. COX Mgmt For For For 1.7 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.8 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.9 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.10 DIRECTOR DENNIS R. HENDRIX Mgmt For For For 1.11 DIRECTOR MICHAEL E.J. PHELPS Mgmt For For For 1.12 DIRECTOR JAMES T. RHODES Mgmt For For For 1.13 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.14 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.15 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. Mgmt For For For E. I. Du Pont De Nemours And Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. BROWN Mgmt For For For 1.2 DIRECTOR ROBERT A. BROWN Mgmt For For For 1.3 DIRECTOR BERTRAND P. COLLOMB Mgmt For For For 1.4 DIRECTOR CURTIS J. CRAWFORD Mgmt For For For 1.5 DIRECTOR JOHN T. DILLON Mgmt For For For 1.6 DIRECTOR ELEUTHERE I. DU PONT Mgmt For For For 1.7 DIRECTOR CHARLES O. HOLLIDAY, JR Mgmt For For For 1.8 DIRECTOR LOIS D. JULIBER Mgmt For For For 1.9 DIRECTOR MASAHISA NAITOH Mgmt For For For 1.10 DIRECTOR SEAN O'KEEFE Mgmt For For For 1.11 DIRECTOR WILLIAM K. REILLY Mgmt For For For 2.0 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 ON DUPONT EQUITY AND INCENTIVE PLAN Mgmt For For For 4.0 ON GENETICALLY MODIFIED FOOD ShrHldr Against Against For 5.0 ON PLANT CLOSURE ShrHldr Against Against For 6.0 ON REPORT ON PFOA ShrHldr Against Against For 7.0 ON COSTS ShrHldr Against Against For 8.0 ON GLOBAL WARMING ShrHldr Against Against For 9.0 ON CHEMICAL FACILITY SECURITY ShrHldr Against Against For Ebay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PHILIPPE BOURGUIGNON Mgmt For For For 1.2 DIRECTOR THOMAS J. TIERNEY Mgmt For For For 1.3 DIRECTOR MARGARET C. WHITMAN Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO OUR 1 SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO OUR 1 THE TERM OF THE PURCHASE PLAN. Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Eli Lilly And Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. BISCHOFF Mgmt For For For 1.2 DIRECTOR J.M. COOK Mgmt For For For 1.3 DIRECTOR F.G. PRENDERGAST Mgmt For For For 1.4 DIRECTOR K.P. SEIFERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 4.0 REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Mgmt For For For 5.0 PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. ShrHldr Against Against For 6.0 PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. ShrHldr Against Against For 7.0 PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against For Against 8.0 PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. ShrHldr Against For Against 9.0 PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. ShrHldr Against For Against Embarq Corporation Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PETER C. BROWN Mgmt For For For 1.2 DIRECTOR STEVEN A. DAVIS Mgmt For For For 1.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 1.4 DIRECTOR JOHN P. MULLEN Mgmt For For For 1.5 DIRECTOR WILLIAM A. OWENS Mgmt For For For 1.6 DIRECTOR DINESH C. PALIWAL Mgmt For For For 1.7 DIRECTOR STEPHANIE M. SHERN Mgmt For For For 1.8 DIRECTOR LAURIE A. SIEGEL Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. FERNANDEZ G Mgmt For For For 1.2 DIRECTOR W. J. GALVIN Mgmt For For For 1.3 DIRECTOR R. L. RIDGWAY Mgmt For For For 1.4 DIRECTOR R. L. STEPHENSON Mgmt For For For 2.0 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. N. DEBENEDICTIS Mgmt For For For 2.0 ELECTION OF DIRECTOR: MS. SUE L. GIN Mgmt For For For 3.0 ELECTION OF DIRECTOR:MR. W.C. RICHARDSON PHD Mgmt For For For 4.0 ELECTION OF DIRECTOR: MR. THOMAS J. RIDGE Mgmt For For For 5.0 ELECTION OF DIRECTOR: MR. DON THOMPSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: MR. STEPHEN D. STEINOUR Mgmt For For For 7.0 RATIFICATION OF INDEPENDENT ACCOUNTANT Mgmt For For For 8.0 AMENDMENT TO ARTICLES OF INCORPORATION TO ALLOW FOR THE ANNUAL ELECTION OF ALL DIRECTORS BEGINNING IN 2008 Mgmt For For For 9.0 SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF FUTURE EXECUTIVE SEVERANCE BENEFITS ShrHldr Against Against For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR M.J. BOSKIN Mgmt For For For 1.2 DIRECTOR W.W. GEORGE Mgmt For For For 1.3 DIRECTOR J.R. HOUGHTON Mgmt For For For 1.4 DIRECTOR W.R. HOWELL Mgmt For For For 1.5 DIRECTOR R.C. KING Mgmt For For For 1.6 DIRECTOR P.E. LIPPINCOTT Mgmt For For For 1.7 DIRECTOR M.C. NELSON Mgmt For For For 1.8 DIRECTOR S.J. PALMISANO Mgmt For For For 1.9 DIRECTOR S.S. REINEMUND Mgmt For For For 1.10 DIRECTOR W.V. SHIPLEY Mgmt For For For 1.11 DIRECTOR J.S. SIMON Mgmt For For For 1.12 DIRECTOR R.W. TILLERSON Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS () Mgmt For For For 3.0 CUMULATIVE VOTING () ShrHldr Against For Against 4.0 SPECIAL SHAREHOLDER MEETINGS () ShrHldr Against Against For 5.0 BOARD CHAIRMAN AND CEO () ShrHldr Against Against For 6.0 DIVIDEND STRATEGY () ShrHldr Against For Against 7.0 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ShrHldr Against Against For 8.0 CEO COMPENSATION DECISIONS () ShrHldr Against For Against 9.0 EXECUTIVE COMPENSATION REPORT () ShrHldr Against Against For 10.0 EXECUTIVE COMPENSATION LIMIT () ShrHldr Against Against For 11.0 INCENTIVE PAY RECOUPMENT () ShrHldr Against Against For 12.0 POLITICAL CONTRIBUTIONS REPORT () ShrHldr Against Against For 13.0 AMENDMENT OF EEO POLICY () ShrHldr Against For Against 14.0 COMMUNITY ENVIRONMENTAL IMPACT () ShrHldr Against Against For 15.0 GREENHOUSE GAS EMISSIONS GOALS() ShrHldr Against Against For 16.0 CO2 INFORMATION AT THE PUMP () ShrHldr Against Against For 17.0 RENEWABLE ENERGY INVESTMENT LEVELS () ShrHldr Against Against For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 06/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: GEOFFREY T. BOISI Mgmt For For For 3.0 ELECTION OF DIRECTOR: MICHELLE ENGLER Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT R. GLAUBER Mgmt For For For 5.0 ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: THOMAS S. JOHNSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Mgmt For For For 8.0 ELECTION OF DIRECTOR: EUGENE M. MCQUADE Mgmt For For For 9.0 ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Mgmt For For For 10.0 ELECTION OF DIRECTOR: JEFFREY M. PEEK Mgmt For For For 11.0 ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Mgmt For For For 12.0 ELECTION OF DIRECTOR: STEPHEN A. ROSS Mgmt For For For 13.0 ELECTION OF DIRECTOR: RICHARD F. SYRON Mgmt For For For 14.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 15.0 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Mgmt For For For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR GEOFFREY T. BOISI Mgmt For For For 1.3 DIRECTOR MICHELLE ENGLER Mgmt For For For 1.4 DIRECTOR ROBERT R. GLAUBER Mgmt For For For 1.5 DIRECTOR RICHARD KARL GOELTZ Mgmt For For For 1.6 DIRECTOR THOMAS S. JOHNSON Mgmt For For For 1.7 DIRECTOR WILLIAM M. LEWIS, JR. Mgmt For For For 1.8 DIRECTOR EUGENE M. MCQUADE Mgmt For For For 1.9 DIRECTOR SHAUN F. O'MALLEY Mgmt For For For 1.10 DIRECTOR JEFFREY M. PEEK Mgmt For For For 1.11 DIRECTOR RONALD F. POE Mgmt For For For 1.12 DIRECTOR STEPHEN A. ROSS Mgmt For For For 1.13 DIRECTOR RICHARD F. SYRON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Mgmt For For For 3.0 A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For First Data Corporation Ticker Security ID: Meeting Date Meeting Status FDC CUSIP9 319963104 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID A. COULTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: HENRY C. DUQUES Mgmt For For For 3.0 ELECTION OF DIRECTOR: RICHARD P. KIPHART Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOAN E. SPERO Mgmt For For For 5.0 THE APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN BY 12,500, STOCK. Mgmt For For For 6.0 THE APPROVAL OF THE 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN AND THE ALLOCATION OF 1,500, PLAN. Mgmt For For For 7.0 THE APPROVAL OF AMENDMENTS TO THE COMPANY'S 2002 LONG-TERM INCENTIVE PLAN. Mgmt For For For 8.0 THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Mgmt For For For First Horizon National Corporation Ticker Security ID: Meeting Date Meeting Status FHN CUSIP9 320517105 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT C. BLATTBERG** Mgmt For For For 1.2 DIRECTOR MICHAEL D. ROSE** Mgmt For For For 1.3 DIRECTOR LUKE YANCY III** Mgmt For For For 1.4 DIRECTOR GERALD L. BAKER* Mgmt For For For 2.0 RE-APPROVAL OF FHNC'S 2, AS AMENDED. Mgmt For For For 3.0 RATIFICATION OF APPOINTMENT OF KPMG LLP AS AUDITORS. Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL T. ADDISON Mgmt For For For 1.2 DIRECTOR ANTHONY J. ALEXANDER Mgmt For For For 1.3 DIRECTOR MICHAEL J. ANDERSON Mgmt For For For 1.4 DIRECTOR DR. CAROL A. CARTWRIGHT Mgmt For For For 1.5 DIRECTOR WILLIAM T. COTTLE Mgmt For For For 1.6 DIRECTOR ROBERT B. HEISLER, JR. Mgmt For For For 1.7 DIRECTOR ERNEST J. NOVAK, JR. Mgmt For For For 1.8 DIRECTOR CATHERINE A. REIN Mgmt For For For 1.9 DIRECTOR GEORGE M. SMART Mgmt For For For 1.10 DIRECTOR WES M. TAYLOR Mgmt For For For 1.11 DIRECTOR JESSE T. WILLIAMS, SR. Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 APPROVAL OF THE FIRSTENERGY CORP. 2 Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL ShrHldr Against For Against Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP9 364730101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CHARLES B. FRUIT Mgmt For For For 1.2 DIRECTOR ARTHUR H. HARPER Mgmt For For For 1.3 DIRECTOR JOHN JEFFRY LOUIS Mgmt For For For 2.0 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For 3.0 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL CONCERNING INDEPENDENT BOARD CHAIRMAN. ShrHldr Against For Against General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: N.D. CHABRAJA Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.S. CROWN Mgmt For For For 3.0 ELECTION OF DIRECTOR: W.P. FRICKS Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.H. GOODMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: J.L. JOHNSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: G.A. JOULWAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.G. KAMINSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.M. KEANE Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.J. LUCAS Mgmt For For For 10.0 ELECTION OF DIRECTOR: L.L. LYLES Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.E. MUNDY, JR. Mgmt For For For 12.0 ELECTION OF DIRECTOR: R. WALMSLEY Mgmt For For For 13.0 SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 14.0 SHAREHOLDER PROPOSAL WITH REGARD TO PAY-FOR-SUPERIOR-PERFORMANCE STANDARD ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS ShrHldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES I. CASH, JR. Mgmt For For For 1.2 DIRECTOR SIR WILLIAM M. CASTELL Mgmt For For For 1.3 DIRECTOR ANN M. FUDGE Mgmt For For For 1.4 DIRECTOR CLAUDIO X. GONZALEZ Mgmt For For For 1.5 DIRECTOR SUSAN HOCKFIELD Mgmt For For For 1.6 DIRECTOR JEFFREY R. IMMELT Mgmt For For For 1.7 DIRECTOR ANDREA JUNG Mgmt For For For 1.8 DIRECTOR ALAN G.(A.G.) LAFLEY Mgmt For For For 1.9 DIRECTOR ROBERT W. LANE Mgmt For For For 1.10 DIRECTOR RALPH S. LARSEN Mgmt For For For 1.11 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.12 DIRECTOR SAM NUNN Mgmt For For For 1.13 DIRECTOR ROGER S. PENSKE Mgmt For For For 1.14 DIRECTOR ROBERT J. SWIERINGA Mgmt For For For 1.15 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 1.16 DIRECTOR ROBERT C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF KPMG Mgmt For For For 3.0 ADOPTION OF MAJORITY VOTING FOR DIRECTORS Mgmt For For For 4.0 APPROVAL OF 2 Mgmt For For For 5.0 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For Against Against 6.0 CUMULATIVE VOTING ShrHldr Against Against For 7.0 CURB OVER-EXTENDED DIRECTORS ShrHldr Against Against For 8.0 ONE DIRECTOR FROM THE RANKS OF RETIREES ShrHldr Against Against For 9.0 INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For 10.0 ELIMINATE DIVIDEND EQUIVALENTS ShrHldr Against Against For 11.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For 12.0 GLOBAL WARMING REPORT ShrHldr Against Against For 13.0 ETHICAL CRITERIA FOR MILITARY CONTRACTS ShrHldr Against Against For 14.0 REPORT ON PAY DIFFERENTIAL ShrHldr Against Against For General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL DANOS Mgmt For For For 1.2 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.3 DIRECTOR RAYMOND V. GILMARTIN Mgmt For For For 1.4 DIRECTOR JUDITH RICHARDS HOPE Mgmt For For For 1.5 DIRECTOR HEIDI G. MILLER Mgmt For For For 1.6 DIRECTOR H. OCHOA-BRILLEMBOURG Mgmt For For For 1.7 DIRECTOR STEVE ODLAND Mgmt For For For 1.8 DIRECTOR KENDALL J. POWELL Mgmt For For For 1.9 DIRECTOR MICHAEL D. ROSE Mgmt For For For 1.10 DIRECTOR ROBERT L. RYAN Mgmt For For For 1.11 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.12 DIRECTOR A. MICHAEL SPENCE Mgmt For For For 1.13 DIRECTOR DOROTHY A. TERRELL Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 ADOPT THE 2-EMPLOYEE DIRECTORS. Mgmt For Against Against 4.0 STOCKHOLDER PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. ShrHldr Against Against For H.j. Heinz Company Ticker Security ID: Meeting Date Meeting Status CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W.R. JOHNSON Mgmt For Did Not Vote 1.2 DIRECTOR C.E. BUNCH Mgmt For For 1.3 DIRECTOR M.C. CHOKSI Mgmt For For 1.4 DIRECTOR L.S. COLEMAN, JR. Mgmt For For 1.5 DIRECTOR P.H. COORS Mgmt For For 1.6 DIRECTOR J.G. DROSDICK Mgmt For For 1.7 DIRECTOR E.E. HOLIDAY Mgmt For For 1.8 DIRECTOR C. KENDLE Mgmt For For 1.9 DIRECTOR D.R. O'HARE Mgmt For For 1.10 DIRECTOR D.H. REILLEY Mgmt For For 1.11 DIRECTOR L.C. SWANN Mgmt For For 1.12 DIRECTOR T.J. USHER Mgmt For For 2.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For H.j. Heinz Company Ticker Security ID: Meeting Date Meeting Status CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR NELSON PELTZ ShrHlder For Did Not Vote 1.2 DIRECTOR PETER W. MAY ShrHlder For Did Not Vote 1.3 DIRECTOR EDWARD P. GARDEN ShrHlder For Did Not Vote 1.4 DIRECTOR GREG NORMAN ShrHlder For Did Not Vote 1.5 DIRECTOR MICHAEL F. WEINSTEIN ShrHlder For Did Not Vote 1.6 DIRECTOR WILLIAM JOHNSON ShrHlder For Did Not Vote 1.7 DIRECTOR LEONARD S. COLEMAN ShrHlder For Did Not Vote 1.8 DIRECTOR EDITH E. HOLIDAY ShrHlder For Did Not Vote 1.9 DIRECTOR CANDACE KENDLE ShrHlder For Did Not Vote 1.10 DIRECTOR DEAN R. O'HARE ShrHlder For Did Not Vote 1.11 DIRECTOR LYNN C. SWANN ShrHlder For Did Not Vote 1.12 DIRECTOR THOMAS J. USHER ShrHlder For Did Not Vote 2.0 TO REPEAL ANY PROVISIONS OF THE COMPANY'S BY-LAWS AND AMENDMENTS TO THE COMPANY'S BY-LAWS ADOPTED UNILATERALLY BY THE BOARD OF DIRECTORS AFTER JUNE 12, 2002 AND BEFORE ANY OF THE TRIAN GROUP'S NOMINEES JOIN THE BOARD, IF ELECTED. ShrHlder For Abstain 3.0 TO RATIFY THE COMPANY'S AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS HEINZ'S INDEPENDENT AUDITORS FOR FISCAL 2007. ShrHlder For Did Not Vote Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: K.M. BADER Mgmt For For For 2.0 ELECTION OF DIRECTOR: A.M. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: J.R. BOYD Mgmt For For For 4.0 ELECTION OF DIRECTOR: M. CARROLL Mgmt For For For 5.0 ELECTION OF DIRECTOR: R.L. CRANDALL Mgmt For For For 6.0 ELECTION OF DIRECTOR: K.T DERR Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.M. GILLIS Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. HOWELL Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.J. LESAR Mgmt For For For 10.0 ELECTION OF DIRECTOR: J.L. MARTIN Mgmt For For For 11.0 ELECTION OF DIRECTOR: J.A. PRECOURT Mgmt For For For 12.0 ELECTION OF DIRECTOR: D.L. REED Mgmt For For For 13.0 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Mgmt For For For 14.0 PROPOSAL ON HUMAN RIGHTS REVIEW. ShrHldr Against Against For 15.0 PROPOSAL ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 16.0 PROPOSAL ON STOCKHOLDER RIGHTS PLAN. ShrHldr Against For Against Harley-Davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARRY K. ALLEN Mgmt For For For 1.2 DIRECTOR RICHARD I. BEATTIE Mgmt For For For 1.3 DIRECTOR JUDSON C. GREEN Mgmt For For For 2.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Mgmt For For For Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR N.F. BRADY Mgmt For For For 1.2 DIRECTOR J.B. COLLINS Mgmt For For For 1.3 DIRECTOR T.H. KEAN Mgmt For For For 1.4 DIRECTOR F.A. OLSON Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL TO RECOMMEND THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD. TNA For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.T. BABBIO, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: S.M. BALDAUF Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.A. HACKBORN Mgmt For For For 4.0 ELECTION OF DIRECTOR: J.H. HAMMERGREN Mgmt For For For 5.0 ELECTION OF DIRECTOR: M.V. HURD Mgmt For For For 6.0 ELECTION OF DIRECTOR: R.L. RYAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: L.S. SALHANY Mgmt For For For 8.0 ELECTION OF DIRECTOR: G.K. THOMPSON Mgmt For For For 9.0 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007 Mgmt For For For 10.0 STOCKHOLDER PROPOSAL RELATING TO STOCKHOLDER NOMINEES FOR ELECTION TO THE BOARD OF DIRECTORS OF HEWLETT-PACKARD COMPANY ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN" " ShrHldr Against Against For 12.0 STOCKHOLDER PROPOSAL ENTITLED SUBJECT ANY FUTURE POISON PILL TO SHAREHOLDER VOTE" " ShrHldr Against For Against 13.0 STOCKHOLDER PROPOSAL ENTITLED LINK PAY TO PERFORMANCE" " ShrHldr Against Against For Huntington Bancshares Incorporated Ticker Security ID: Meeting Date Meeting Status HBAN CUSIP9 446150104 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE ISSUANCE OF THE CORPORATION'S COMMON STOCK, WITHOUT PAR VALUE, IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 20, 2006, BY AND AMONG THE CORPORATION, PENGUIN ACQUISITION, LLC, A MARYLAN Mgmt For For For 2.1 DIRECTOR THOMAS E. HOAGLIN Mgmt For For For 2.2 DIRECTOR DAVID P. LAUER Mgmt For For For 2.3 DIRECTOR KATHLEEN H. RANSIER Mgmt For For For 3.0 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE, LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR THE YEAR 2007. Mgmt For For For 4.0 APPROVAL OF THE 2-TERM INCENTIVE PLAN. Mgmt For For For 5.0 APPROVAL OF THE FIRST AMENDMENT TO THE MANAGEMENT INCENTIVE PLAN. Mgmt For For For 6.0 APPROVAL TO AMEND THE CORPORATION'S CHARTER TO INCREASE THE AUTHORIZED COMMON STOCK OF THE CORPORATION FROM 500,000,,000,000,000 SHARES. Mgmt For For For 7.0 IN THEIR DISCRETION TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Mgmt For For For Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP9 452308109 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM F. ALDINGER Mgmt For For For 1.2 DIRECTOR MICHAEL J. BIRCK Mgmt For For For 1.3 DIRECTOR MARVIN D. BRAILSFORD Mgmt For For For 1.4 DIRECTOR SUSAN CROWN Mgmt For For For 1.5 DIRECTOR DON H. DAVIS, JR. Mgmt For For For 1.6 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.7 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.8 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.9 DIRECTOR HAROLD B. SMITH Mgmt For For For 1.10 DIRECTOR DAVID B. SPEER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4.0 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5.0 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6.0 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7.0 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8.0 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9.0 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 13.0 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14.0 APPROVAL OF THE 2 Mgmt For For For 15.0 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHldr Against Against For International Business Machines Corp Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. BLACK Mgmt For For For 1.2 DIRECTOR K.I. CHENAULT Mgmt For For For 1.3 DIRECTOR J. DORMANN Mgmt For For For 1.4 DIRECTOR M.L. ESKEW Mgmt For For For 1.5 DIRECTOR S.A. JACKSON Mgmt For For For 1.6 DIRECTOR M. MAKIHARA Mgmt For For For 1.7 DIRECTOR L.A. NOTO Mgmt For For For 1.8 DIRECTOR J.W. OWENS Mgmt For For For 1.9 DIRECTOR S.J. PALMISANO Mgmt For For For 1.10 DIRECTOR J.E. SPERO Mgmt For For For 1.11 DIRECTOR S. TAUREL Mgmt For For For 1.12 DIRECTOR L.H. ZAMBRANO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION Mgmt For For For 4.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS Mgmt For For For 5.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION Mgmt For For For 6.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION OF THE CORPORATION Mgmt For For For 7.0 STOCKHOLDER PROPOSAL ON: CUMULATIVE VOTING ShrHldr Against For Against 8.0 STOCKHOLDER PROPOSAL ON: PENSION AND RETIREMENT MEDICAL ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL ON: EXECUTIVE COMPENSATION ShrHldr Against Against For 10.0 STOCKHOLDER PROPOSAL ON: OFFSHORING ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ON: MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP9 460146103 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS DAVID J. BRONCZEK Mgmt For For For 1.2 DIRECTORS MARTHA F. BROOKS Mgmt For For For 1.3 DIRECTORS LYNN LAVERTY ELSENHANS Mgmt For For For 1.4 DIRECTORS JOHN L. TOWNSEND, III Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL CONCERNING MAJORITY VOTING. Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARY S. COLEMAN Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR MICHAEL M.E. JOHNS Mgmt For For For 1.4 DIRECTOR ARNOLD G. LANGBO Mgmt For For For 1.5 DIRECTOR SUSAN L. LINDQUIST Mgmt For For For 1.6 DIRECTOR LEO F. MULLIN Mgmt For For For 1.7 DIRECTOR CHRISTINE A. POON Mgmt For For For 1.8 DIRECTOR CHARLES PRINCE Mgmt For For For 1.9 DIRECTOR STEVEN S REINEMUND Mgmt For For For 1.10 DIRECTOR DAVID SATCHER Mgmt For For For 1.11 DIRECTOR WILLIAM C. WELDON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES ShrHldr Against Against For 4.0 PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN ShrHldr Against Against For Johnson Controls, Inc. Ticker Security ID: Meeting Date Meeting Status JCI CUSIP9 478366107 01/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT L. BARNETT Mgmt For For For 1.2 DIRECTOR EUGENIO C. REYES-RETANA Mgmt For For For 1.3 DIRECTOR JEFFREY A. JOERRES Mgmt For For For 1.4 DIRECTOR RICHARD F. TEERLINK Mgmt For For For 2.0 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVAL OF THE JOHNSON CONTROLS, INC. 2 Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORCRANDALL C. BOWLES Mgmt For For For 1.2 DIRECTORSTEPHEN B. BURKE Mgmt For For For 1.3 DIRECTORJAMES S. CROWN Mgmt For For For 1.4 DIRECTORJAMES DIMON Mgmt For For For 1.5 DIRECTORELLEN V. FUTTER Mgmt For For For 1.6 DIRECTORWILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTORLABAN P. JACKSON, JR. Mgmt For For For 1.8 DIRECTORROBERT I. LIPP Mgmt For For For 1.9 DIRECTORDAVID C. NOVAK Mgmt For For For 1.10 DIRECTORLEE R. RAYMOND Mgmt For For For 1.11 DIRECTORWILLIAM C. WELDON Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 STOCK OPTIONS ShrHldr Against Against For 4.0 PERFORMANCE-BASED RESTRICTED STOCK ShrHldr Against Against For 5.0 EXECUTIVE COMPENSATION APPROVAL ShrHldr Against Against For 6.0 SEPARATE CHAIRMAN ShrHldr Against Against For 7.0 CUMULATIVE VOTING ShrHldr Against For Against 8.0 MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For 9.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 10.0 SLAVERY APOLOGY REPORT ShrHldr Against Against For Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP9 487836108 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BENJAMIN S. CARSON, SR. Mgmt For For For 1.2 DIRECTOR GORDON GUND Mgmt For For For 1.3 DIRECTOR DOROTHY A. JOHNSON Mgmt For For For 1.4 DIRECTOR A. MCLAUGHLIN KOROLOGOS Mgmt For For For 2.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL TO PREPARE A SUSTAINABILITY REPORT ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL TO ENACT A MAJORITY VOTE REQUIREMENT ShrHldr Against Against For Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JAMES M. JENNESS Mgmt For For For 2.0 ELECTION OF DIRECTOR: LINDA JOHNSON RICE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MARC J. SHAPIRO Mgmt For For For 4.0 APPROVAL OF AUDITORS Mgmt For For For 5.0 APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD OF DIRECTORS AND TO MAKE CERTAIN TECHNICAL CHANGES Mgmt For For For 6.0 STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF GLOBAL HUMAN RIGHTS STANDARDS BASED ON INTERNATIONAL LABOR CONVENTIONS ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF PHASING OUT USE OF NON-FSC CERTIFIED FIBER ShrHldr Against Against For Leggett & Platt, Incorporated Ticker Security ID: Meeting Date Meeting Status LEG CUSIP9 524660107 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RAYMOND F. BENTELE Mgmt For For For 1.2 DIRECTOR RALPH W. CLARK Mgmt For For For 1.3 DIRECTOR HARRY M. CORNELL, JR. Mgmt For For For 1.4 DIRECTOR ROBERT TED ENLOE, III Mgmt For For For 1.5 DIRECTOR RICHARD T. FISHER Mgmt For For For 1.6 DIRECTOR KARL G. GLASSMAN Mgmt For For For 1.7 DIRECTOR DAVID S. HAFFNER Mgmt For For For 1.8 DIRECTOR JOSEPH W. MCCLANATHAN Mgmt For For For 1.9 DIRECTOR JUDY C. ODOM Mgmt For For For 1.10 DIRECTOR MAURICE E. PURNELL, JR. Mgmt For For For 1.11 DIRECTOR PHOEBE A. WOOD Mgmt For For For 1.12 DIRECTOR FELIX E. WRIGHT Mgmt For For For 2.0 THE RATIFICATION OF THE BOARD'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 A SHAREHOLDER PROPOSAL REQUESTING THE ADDITION OF SEXUAL ORIENTATION TO THE COMPANY'S WRITTEN NON-DISCRIMINATION POLICY. ShrHldr Against Against For Lincoln National Corporation Ticker Security ID: Meeting Date Meeting Status LNC CUSIP9 534187109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM J. AVERY Mgmt For For For 1.2 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.3 DIRECTOR WILLIAM P. PAYNE Mgmt For For For 1.4 DIRECTOR PATRICK S. PITTARD Mgmt For For For 1.5 DIRECTOR JILL S. RUCKELSHAUS Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE LINCOLN NATIONAL CORPORATION AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN. Mgmt For For For 4.0 TO APPROVE THE LINCOLN NATIONAL CORPORATION STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS. Mgmt For For For Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/01/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT H. SWANSON, JR. Mgmt For For For 1.2 DIRECTOR DAVID S. LEE Mgmt For For For 1.3 DIRECTOR LOTHAR MAIER Mgmt For For For 1.4 DIRECTOR RICHARD M. MOLEY Mgmt For For For 1.5 DIRECTOR THOMAS S. VOLPE Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR LEONARD L. BERRY Mgmt For For For 1.3 DIRECTOR DAWN E. HUDSON Mgmt For For For 1.4 DIRECTOR ROBERT A. NIBLOCK Mgmt For For For 2.0 TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. ShrHldr Against Against For Magna International Inc. Ticker Security ID: Meeting Date Meeting Status MGA CUSIP9 559222401 05/10/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL D. HARRIS Mgmt For For For 1.2 DIRECTOR LOUIS E. LATAIF Mgmt For For For 1.3 DIRECTOR KLAUS MANGOLD Mgmt For For For 1.4 DIRECTOR DONALD RESNICK Mgmt For For For 1.5 DIRECTOR FRANK STRONACH Mgmt For For For 1.6 DIRECTOR FRANZ VRANITZKY Mgmt For For For 1.7 DIRECTOR DONALD J. WALKER Mgmt For For For 1.8 DIRECTOR SIEGFRIED WOLF Mgmt For For For 1.9 DIRECTOR LAWRENCE D. WORRALL Mgmt For For For 2.0 RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE CORPORATION, BASED ON THE RECOMMENDATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, AND AUTHORIZATION OF THE AUDIT COMMITTEE TO FIX THE INDEPENDENT AUDITOR'S REMUNERATION. Mgmt For For For 3.0 APPROVAL OF THE ORDINARY RESOLUTION AUTHORIZING THE AMENDMENT OF THE CORPORATION'S STOCK OPTION PLAN. Mgmt For For For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES F. BOLDEN, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES R. LEE Mgmt For For For 3.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: DENNIS H. REILLEY Mgmt For For For 4.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: JOHN W. SNOW Mgmt For For For 5.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: THOMAS J. USHER Mgmt For For For 6.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Mgmt For For For 7.0 APPROVAL OF 2 Mgmt For For For 8.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO ELIMINATE THE SUPERMAJORITY VOTE PROVISION. Mgmt For For For 9.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Mgmt For For For Marsh & Mclennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For For 3.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4.0 APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Mgmt For For For 5.0 STOCKHOLDER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For Mattel, Inc. Ticker Security ID: Meeting Date Meeting Status MAT CUSIP9 577081102 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. DOLAN Mgmt For For For 1.2 DIRECTOR ROBERT A. ECKERT Mgmt For For For 1.3 DIRECTOR DR. FRANCES FERGUSSON Mgmt For For For 1.4 DIRECTOR TULLY M. FRIEDMAN Mgmt For For For 1.5 DIRECTOR DOMINIC NG Mgmt For For For 1.6 DIRECTOR DR. ANDREA L. RICH Mgmt For For For 1.7 DIRECTOR RONALD L. SARGENT Mgmt For For For 1.8 DIRECTOR DEAN A. SCARBOROUGH Mgmt For For For 1.9 DIRECTOR CHRISTOPHER A. SINCLAIR Mgmt For For For 1.10 DIRECTOR G. CRAIG SULLIVAN Mgmt For For For 1.11 DIRECTOR KATHY BRITTAIN WHITE Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS MATTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 BOARD ADOPTION OF DIRECTOR ELECTION MAJORITY VOTING STANDARD AND STOCKHOLDER APPROVAL OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION ELIMINATING CUMULATIVE VOTING. Mgmt For Against Against 4.0 APPROVAL OF THE MATTEL INCENTIVE PLAN AND THE MATERIAL TERMS OF ITS PERFORMANCE GOALS. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL REGARDING COMPENSATION OF THE TOP FIVE MEMBERS OF MANAGEMENT. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL TO SEPARATE THE ROLES OF CEO AND CHAIRMAN. ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING CERTAIN REPORTS BY THE BOARD OF DIRECTORS. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. ShrHldr Against Against For Meadwestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP9 583334107 04/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES M. KILTS Mgmt For For For 1.2 DIRECTOR DOUGLAS S. LUKE Mgmt For For For 1.3 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.4 DIRECTOR EDWARD M. STRAW Mgmt For For For 1.5 DIRECTOR JANE L. WARNER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S CORPORATE GOVERNANCE DOCUMENTS TO PROVIDE FOR THE ELECTION OF DIRECTORS BY MAJORITY VOTE. ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL TO REDEEM THE COMPANY'S SHAREHOLDER RIGHTS PLAN. ShrHldr Against For Against Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. ANDERSON Mgmt For For For 1.2 DIRECTOR MICHAEL R. BONSIGNORE Mgmt For For For 1.3 DIRECTOR ROBERT C. POZEN Mgmt For For For 1.4 DIRECTOR GORDON M. SPRENGER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." " ShrHldr Against Against For Mellon Financial Corporation Ticker Security ID: Meeting Date Meeting Status MEL CUSIP9 58551A108 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JARED L. COHON Mgmt For For For 1.2 DIRECTOR IRA J. GUMBERG Mgmt For For For 1.3 DIRECTOR ROBERT P. KELLY Mgmt For For For 1.4 DIRECTOR DAVID S. SHAPIRA Mgmt For For For 1.5 DIRECTOR JOHN P. SURMA Mgmt For For For 2.0 PROPOSAL TO AMEND THE BY-LAWS OF MELLON FINANCIAL CORPORATION. Mgmt For For For 3.0 PROPOSAL TO APPROVE THE ADOPTION OF AMENDMENTS TO MELLON FINANCIAL CORPORATION LONG TERM PROFIT INCENTIVE PLAN (2004). Mgmt For For For 4.0 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Mgmt For For For Mellon Financial Corporation Ticker Security ID: Meeting Date Meeting Status MEL CUSIP9 58551A108 05/24/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 3, 2006, AND AMENDED AND RESTATED AS OF FEBRUARY 23, 2007, AND FURTHER AMENDED AND RESTATED AS OF MARCH 30, 2007, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF Mgmt For For For 2.0 TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE VOTING POWER REPRESENTED BY THE OUTSTANDING VOTING SHARES OF NEWCO, ALL AS MORE FULLY DESCRIBED IN THE PROXY ST Mgmt For For For 3.0 TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 TO ADJOURN THE MELLON SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD T. CLARK Mgmt For For For 1.2 DIRECTOR JOHNNETTA B. COLE Mgmt For For For 1.3 DIRECTOR W.B. HARRISON, JR. Mgmt For For For 1.4 DIRECTOR WILLIAM N. KELLEY Mgmt For For For 1.5 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.6 DIRECTOR THOMAS E. SHENK Mgmt For For For 1.7 DIRECTOR ANNE M. TATLOCK Mgmt For For For 1.8 DIRECTOR SAMUEL O. THIER Mgmt For For For 1.9 DIRECTOR WENDELL P. WEEKS Mgmt For For For 1.10 DIRECTOR PETER C. WENDELL Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Mgmt For For For 5.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Mgmt For For For 6.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Mgmt For Against Against 7.0 STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For Microchip Technology Incorporated Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/18/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVE SANGHI Mgmt For For For 1.2 DIRECTOR ALBERT J. HUGO-MARTINEZ Mgmt For For For 1.3 DIRECTOR L.B. DAY Mgmt For For For 1.4 DIRECTOR MATTHEW W. CHAPMAN Mgmt For For For 1.5 DIRECTOR WADE F. MEYERCORD Mgmt For For For 2.0 PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2 REMOVE THE 30% LIMITATION ON THE NUMBER OF SHARES THAT CAN BE GRANTED AS RESTRICTED STOCK UNITS SO THAT WE CAN CONTINUE GRANTING RESTRICTED STOCK UNITS INSTEAD OF STOCK OPTIONS A Mgmt For For For 3.0 PROPOSAL TO APPROVE AN EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN TO REPLACE OUR EXISTING PLAN AS IT APPLIES TO EXECUTIVE OFFICERS IN ORDER TO ENHANCE OUR ABILITY TO OBTAIN TAX DEDUCTIONS FOR PERFORMANCE-BASED COMPENSATION" UNDER 162(M) OF THE INTER Mgmt For For For 4.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For For 2.0 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3.0 ELECTION OF DIRECTOR: JAMES I. CASH JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5.0 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 10.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For For 11.0 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS ShrHldr Against Against For 12.0 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHldr Against Against For 13.0 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR ShrHldr Against Against For Nike, Inc. Ticker Security ID: Meeting Date Meeting Status NKE CUSIP9 654106103 09/18/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JILL K. CONWAY Mgmt For For For 1.2 DIRECTOR ALAN B. GRAF, JR. Mgmt For For For 1.3 DIRECTOR JEANNE P. JACKSON Mgmt For For For 2.0 SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS REPORT. ShrHldr Against Against For 3.0 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Nokia Corporation Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. Mgmt For For For 2.0 APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. Mgmt For For For 3.0 APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Mgmt For For For 4.0 APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. Mgmt For For For 5.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. Mgmt For For For 6.0 APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.1 DIRECTOR GEORG EHRNROOTH Mgmt For For For 7.2 DIRECTOR LALITA D. GUPTE Mgmt For For For 7.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 7.4 DIRECTOR DR. BENGT HOLMSTROM Mgmt For For For 7.5 DIRECTOR DR. HENNING KAGERMANN Mgmt For For For 7.6 DIRECTOR OLLI-PEKKA KALLASVUO Mgmt For For For 7.7 DIRECTOR PER KARLSSON Mgmt For For For 7.8 DIRECTOR JORMA OLLILA Mgmt For For For 7.9 DIRECTOR DAME MARJORIE SCARDINO Mgmt For For For 7.10 DIRECTOR KEIJO SUILA Mgmt For For For 7.11 DIRECTOR VESA VAINIO Mgmt For For For 8.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. Mgmt For For For 9.0 APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 10.0 APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. Mgmt For For For 11.0 APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. Mgmt For For For 12.0 APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS Mgmt For For For 13.0 APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Mgmt For For For 14.0 AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. Mgmt For For For 15.0 MARK THE FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 " TNA For Norfolk Southern Corporation Ticker Security ID: Meeting Date Meeting Status NSC CUSIP9 655844108 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALSTON D. CORRELL Mgmt For For For 1.2 DIRECTOR LANDON HILLIARD Mgmt For For For 1.3 DIRECTOR BURTON M. JOYCE Mgmt For For For 1.4 DIRECTOR JANE MARGARET O'BRIEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: VICTOR H. FAZIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: DONALD E. FELSINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: STEPHEN E. FRANK Mgmt For For For 5.0 ELECTION OF DIRECTOR: CHARLES R. LARSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD B. MYERS Mgmt For For For 7.0 ELECTION OF DIRECTOR: PHILIP A. ODEEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 9.0 ELECTION OF DIRECTOR: KEVIN W. SHARER Mgmt For For For 10.0 ELECTION OF DIRECTOR: RONALD D. SUGAR Mgmt For For For 11.0 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Mgmt For For For 12.0 PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. ShrHldr Against Against For Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/22/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN D. WREN Mgmt For For For 1.2 DIRECTOR BRUCE CRAWFORD Mgmt For For For 1.3 DIRECTOR ROBERT CHARLES CLARK Mgmt For For For 1.4 DIRECTOR LEONARD S. COLEMAN, JR. Mgmt For For For 1.5 DIRECTOR ERROL M. COOK Mgmt For For For 1.6 DIRECTOR SUSAN S. DENISON Mgmt For For For 1.7 DIRECTOR MICHAEL A. HENNING Mgmt For For For 1.8 DIRECTOR JOHN R. MURPHY Mgmt For For For 1.9 DIRECTOR JOHN R. PURCELL Mgmt For For For 1.10 DIRECTOR LINDA JOHNSON RICE Mgmt For For For 1.11 DIRECTOR GARY L. ROUBOS Mgmt For For For 2.0 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 APPROVAL OF THE 2 Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY O. HENLEY Mgmt For For For 1.2 DIRECTOR LAWRENCE J. ELLISON Mgmt For For For 1.3 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.4 DIRECTOR MICHAEL J. BOSKIN Mgmt For For For 1.5 DIRECTOR JACK F. KEMP Mgmt For For For 1.6 DIRECTOR JEFFREY S. BERG Mgmt For For For 1.7 DIRECTOR SAFRA A. CATZ Mgmt For For For 1.8 DIRECTOR HECTOR GARCIA-MOLINA Mgmt For For For 1.9 DIRECTOR H. RAYMOND BINGHAM Mgmt For For For 1.10 DIRECTOR CHARLES E. PHILLIPS, JR Mgmt For For For 1.11 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Mgmt For For For 4.0 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Mgmt For Against Against Pentair, Inc. Ticker Security ID: Meeting Date Meeting Status PNR CUSIP9 709631105 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GLYNIS A. BRYAN Mgmt For For For 1.2 DIRECTOR WILLIAM T. MONAHAN Mgmt For For For 1.3 DIRECTOR T. MICHAEL GLENN Mgmt For For For 1.4 DIRECTOR DAVID H.Y. HO Mgmt For For For 2.0 TO AMEND OUR ARTICLES OF INCORPORATION TO ADOPT A MAJORITY VOTING STANDARD FOR THE ELECTION OF DIRECTORS. Mgmt For For For 3.0 TO AMEND OUR ARTICLES OF INCORPORATION AND OUR BY-LAWS TO PROVIDE FOR THE ELECTION OF UP TO ELEVEN DIRECTORS. Mgmt For For For 4.0 TO VOTE UPON A PROPOSAL PUT FORTH BY ONE OF OUR SHAREHOLDERS THAT WE ADD SEXUAL ORIENTATION TO OUR WRITTEN NON-DISCRIMINATION POLICY. ShrHldr Against Against For 5.0 TO VOTE UPON A PROPOSAL PUT FORTH BY ONE OF OUR SHAREHOLDERS THAT WE ISSUE A SUSTAINABILITY REPORT TO SHAREHOLDERS. ShrHldr Against Against For 6.0 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Pepsico, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 2.0 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 4.0 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 5.0 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 9.0 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 10.0 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 11.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 12.0 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Mgmt For For For 13.0 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS A. AUSIELLO Mgmt For For For 1.2 DIRECTOR MICHAEL S. BROWN Mgmt For For For 1.3 DIRECTOR M. ANTHONY BURNS Mgmt For For For 1.4 DIRECTOR ROBERT N. BURT Mgmt For For For 1.5 DIRECTOR W. DON CORNWELL Mgmt For For For 1.6 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTOR CONSTANCE J. HORNER Mgmt For For For 1.8 DIRECTOR WILLIAM R. HOWELL Mgmt For For For 1.9 DIRECTOR JEFFREY B. KINDLER Mgmt For For For 1.10 DIRECTOR GEORGE A. LORCH Mgmt For For For 1.11 DIRECTOR DANA G. MEAD Mgmt For For For 1.12 DIRECTOR WILLIAM C. STEERE, JR. Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. ShrHldr Against Against For Pitney Bowes Inc. Ticker Security ID: Meeting Date Meeting Status PBI CUSIP9 724479100 05/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LINDA G. ALVARADO Mgmt For For For 1.2 DIRECTOR ERNIE GREEN Mgmt For For For 1.3 DIRECTOR JOHN S. MCFARLANE Mgmt For For For 1.4 DIRECTOR EDUARDO R. MENASCE Mgmt For For For 2.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 APPROVAL OF THE PITNEY BOWES INC. 2 Mgmt For For For 4.0 APPROVAL OF AMENDMENT TO BY-LAWS OF PITNEY BOWES INC. TO REQUIRE MAJORITY VOTE TO ELECT DIRECTORS IN AN UNCONTESTED ELECTION. Mgmt For For For PPL Corporation Ticker Security ID: Meeting Date Meeting Status PPL CUSIP9 69351T106 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STUART HEYDT Mgmt For For For 1.2 DIRECTOR CRAIG A. ROGERSON Mgmt For For For 1.3 DIRECTOR W. KEITH SMITH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 SHAREOWNER PROPOSAL ShrHldr Against For Against Praxair, Inc. Ticker Security ID: Meeting Date Meeting Status PX CUSIP9 74005P104 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOSE P. ALVES Mgmt For For For 1.2 DIRECTOR RONALD L. KUEHN, JR. Mgmt For For For 1.3 DIRECTOR H. MITCHELL WATSON, JR. Mgmt For For For 1.4 DIRECTOR ROBERT L. WOOD Mgmt For For For 2.0 SHAREHOLDER PROPOSAL REGARDING DIRECTOR ELECTION PROCESS. ShrHldr Against For Against 3.0 SHAREHOLDER PROPOSAL REGARDING STOCKHOLDER RIGHTS PLAN VOTE. ShrHldr Against For Against 4.0 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Mgmt For For For Progress Energy, Inc. Ticker Security ID: Meeting Date Meeting Status PGN CUSIP9 743263105 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J. BOSTIC. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D. BURNER. Mgmt For For For 3.0 ELECTION OF DIRECTOR: R. DAUGHERTY. Mgmt For For For 4.0 ELECTION OF DIRECTOR: H. DELOACH. Mgmt For For For 5.0 ELECTION OF DIRECTOR: R. JONES. Mgmt For For For 6.0 ELECTION OF DIRECTOR: W. JONES. Mgmt For For For 7.0 ELECTION OF DIRECTOR: R. MCGEHEE. Mgmt For For For 8.0 ELECTION OF DIRECTOR: E. MCKEE. Mgmt For For For 9.0 ELECTION OF DIRECTOR: J. MULLIN. Mgmt For For For 10.0 ELECTION OF DIRECTOR: C. SALADRIGAS. Mgmt For For For 11.0 ELECTION OF DIRECTOR: T. STONE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: A. TOLLISON. Mgmt For For For 13.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS PROGRESS ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 14.0 THE PROPOSAL RELATING TO THE APPROVAL OF THE PROGRESS ENERGY, INC. 2007 EQUITY INCENTIVE PLAN. Mgmt For For For Public Service Enterprise Group Inc. Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST H. DREW* Mgmt For For For 1.2 DIRECTOR WILLIAM V. HICKEY** Mgmt For For For 1.3 DIRECTOR RALPH IZZO** Mgmt For For For 1.4 DIRECTOR RICHARD J. SWIFT** Mgmt For For For 2.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON STOCK FROM Mgmt For For For 3.0 APPROVE THE ADOPTION OF THE 2 DIRECTORS. Mgmt For For For 4.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS, IF ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 5 IS APPROVED. Mgmt For Against Against 5.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 4 IS APPROVED. Mgmt For Against Against 6.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE PRE-EMPTIVE RIGHTS. Mgmt For For For 7.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2007. Mgmt For For For Public Service Enterprise Group Inc. Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 11/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROLINE DORSA * Mgmt For For For 1.2 DIRECTOR E. JAMES FERLAND * Mgmt For For For 1.3 DIRECTOR ALBERT R. GAMPER, JR. * Mgmt For For For 1.4 DIRECTOR RALPH IZZO ** Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2006. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL RELATING TO EXECUTIVE COMPENSATION. ShrHldr Against For Against Questar Corporation Ticker Security ID: Meeting Date Meeting Status STR CUSIP9 748356102 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR TERESA BECK Mgmt For For For 1.2 DIRECTOR R.D. CASH Mgmt For For For 1.3 DIRECTOR ROBERT E. MCKEE Mgmt For For For 1.4 DIRECTOR GARY G. MICHAEL Mgmt For For For 1.5 DIRECTOR CHARLES B. STANLEY Mgmt For For For R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP9 257867101 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: THOMAS J. QUINLAN III Mgmt For For For 2.0 ELECTION OF DIRECTOR: OLIVER R. SOCKWELL Mgmt For For For 3.0 ELECTION OF DIRECTOR: STEPHEN M. WOLF Mgmt For For For 4.0 RATIFICATION OF THE COMPANY'S AUDITORS. Mgmt For For For 5.0 APPROVAL OF AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Mgmt For For For 6.0 APPROVAL OF AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE SUPERMAJORITY VOTE REQUIREMENT FOR MERGERS, CONSOLIDATIONS OR ASSET SALES. Mgmt For For For 7.0 STOCKHOLDER PROPOSAL TO ADOPT UN GLOBAL COMPACT. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. ShrHldr Against Against For Royal Caribbean Cruises Ltd. Ticker Security ID: Meeting Date Meeting Status CINS V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. KIMSEY Mgmt For For For 1.2 DIRECTOR GERT W. MUNTHE Mgmt For For For 1.3 DIRECTOR THOMAS J. PRITZKER Mgmt For For For 1.4 DIRECTOR BERNT REITAN Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Sara Lee Corporation Ticker Security ID: Meeting Date Meeting Status SLE CUSIP9 803111103 10/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR B. BARNES Mgmt For For For 1.2 DIRECTOR J.T. BATTENBERG III Mgmt For For For 1.3 DIRECTOR C. BEGLEY Mgmt For For For 1.4 DIRECTOR C. CARROLL Mgmt For For For 1.5 DIRECTOR V. COLBERT Mgmt For For For 1.6 DIRECTOR J. CROWN Mgmt For For For 1.7 DIRECTOR W. DAVIS Mgmt For For For 1.8 DIRECTOR L. KOELLNER Mgmt For For For 1.9 DIRECTOR C. VAN LEDE Mgmt For For For 1.10 DIRECTOR I. PROSSER Mgmt For For For 1.11 DIRECTOR R. RIDGWAY Mgmt For For For 1.12 DIRECTOR J. WARD Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SARA LEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2007. Mgmt For For For 3.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 4.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING THE COMPENSATION DISCUSSION AND ANALYSIS. ShrHldr Against Against For Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HANS W. BECHERER Mgmt For For For 1.2 DIRECTOR THOMAS J. COLLIGAN Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR C. ROBERT KIDDER Mgmt For For For 1.5 DIRECTOR PHILIP LEDER, M.D. Mgmt For For For 1.6 DIRECTOR EUGENE R. MCGRATH Mgmt For For For 1.7 DIRECTOR CARL E. MUNDY, JR. Mgmt For For For 1.8 DIRECTOR ANTONIO M. PEREZ Mgmt For For For 1.9 DIRECTOR PATRICIA F. RUSSO Mgmt For For For 1.10 DIRECTOR JACK L. STAHL Mgmt For For For 1.11 DIRECTOR KATHRYN C. TURNER Mgmt For For For 1.12 DIRECTOR ROBERT F.W. VAN OORDT Mgmt For For For 1.13 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007 Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE Mgmt For For For 4.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE Mgmt For For For 5.0 SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS ShrHldr Against Against For Schlumberger Limited (schlumberger N Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P. CAMUS Mgmt For For For 1.2 DIRECTOR J.S. GORELICK Mgmt For For For 1.3 DIRECTOR A. GOULD Mgmt For For For 1.4 DIRECTOR T. ISAAC Mgmt For For For 1.5 DIRECTOR N. KUDRYAVTSEV Mgmt For For For 1.6 DIRECTOR A. LAJOUS Mgmt For For For 1.7 DIRECTOR M.E. MARKS Mgmt For For For 1.8 DIRECTOR D. PRIMAT Mgmt For For For 1.9 DIRECTOR L.R. REIF Mgmt For For For 1.10 DIRECTOR T.I. SANDVOLD Mgmt For For For 1.11 DIRECTOR N. SEYDOUX Mgmt For For For 1.12 DIRECTOR L.G. STUNTZ Mgmt For For For 1.13 DIRECTOR R. TALWAR Mgmt For For For 2.0 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Mgmt For For For 3.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Seagate Technology Ticker Security ID: Meeting Date Meeting Status CINS G7945J104 10/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECT FRANK J. BIONDI, JR. AS A DIRECTOR. Mgmt For For For 2.0 ELECT WILLIAM W. BRADLEY AS A DIRECTOR. Mgmt For For For 3.0 ELECT MICHAEL R. CANNON AS A DIRECTOR. Mgmt For For For 4.0 ELECT JAMES A. DAVIDSON AS A DIRECTOR. Mgmt For For For 5.0 ELECT DONALD E. KIERNAN AS A DIRECTOR. Mgmt For For For 6.0 ELECT STEPHEN J. LUCZO AS A DIRECTOR. Mgmt For For For 7.0 ELECT DAVID F. MARQUARDT AS A DIRECTOR. Mgmt For For For 8.0 ELECT LYDIA M. MARSHALL AS A DIRECTOR. Mgmt For For For 9.0 ELECT C.S. PARK AS A DIRECTOR. Mgmt For For For 10.0 ELECT GREGORIO REYES AS A DIRECTOR. Mgmt For For For 11.0 ELECT JOHN W. THOMPSON AS A DIRECTOR. Mgmt For For For 12.0 ELECT WILLIAM D. WATKINS AS A DIRECTOR. Mgmt For For For 13.0 APPROVE AN INCREASE IN SHARES ELIGIBLE FOR ISSUANCE UNDER 2 PLAN IN THE AMOUNT OF 36 MILLION SHARES. Mgmt For Against Against 14.0 APPROVE AN INCREASE IN THE ISSUABLE SHARES FOR PURCHASE UNDER EMPLOYEE STOCK PURCHASE PLAN IN THE AMOUNT OF 10 MILLION SHARES. Mgmt For For For 15.0 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED ACCOUNTING FIRM. Mgmt For For For Sonoco Products Company Ticker Security ID: Meeting Date Meeting Status SON CUSIP9 835495102 04/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR F.L.H. COKER Mgmt For For For 1.2 DIRECTOR C.C. FORT Mgmt For For For 1.3 DIRECTOR J.H. MULLIN, III Mgmt For For For 1.4 DIRECTOR T.E. WHIDDON Mgmt For For For 2.0 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY. Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR COLLEEN C. BARRETT Mgmt For For For 1.2 DIRECTOR DAVID W. BIEGLER Mgmt For For For 1.3 DIRECTOR LOUIS E. CALDERA Mgmt For For For 1.4 DIRECTOR C. WEBB CROCKETT Mgmt For For For 1.5 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.6 DIRECTOR TRAVIS C. JOHNSON Mgmt For For For 1.7 DIRECTOR HERBERT D. KELLEHER Mgmt For For For 1.8 DIRECTOR GARY C. KELLY Mgmt For For For 1.9 DIRECTOR NANCY B. LOEFFLER Mgmt For For For 1.10 DIRECTOR JOHN T. MONTFORD Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS Mgmt For For For 3.0 APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 5.0 APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS ShrHldr Against Against For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4.0 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5.0 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7.0 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11.0 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12.0 TO APPROVE THE 2 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For Sunoco, Inc. Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R.J. DARNALL Mgmt For For For 1.2 DIRECTOR J.G. DROSDICK Mgmt For For For 1.3 DIRECTOR U.O. FAIRBAIRN Mgmt For For For 1.4 DIRECTOR T.P. GERRITY Mgmt For For For 1.5 DIRECTOR R.B. GRECO Mgmt For For For 1.6 DIRECTOR J.P. JONES, III Mgmt For For For 1.7 DIRECTOR J.G. KAISER Mgmt For For For 1.8 DIRECTOR R.A. PEW Mgmt For For For 1.9 DIRECTOR G.J. RATCLIFFE Mgmt For For For 1.10 DIRECTOR J.W. ROWE Mgmt For For For 1.11 DIRECTOR J.K. WULFF Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Mgmt For For For Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CALVIN DARDEN Mgmt For For For 1.2 DIRECTOR ANNE M. MULCAHY Mgmt For For For 1.3 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.4 DIRECTOR GREGG W. STEINHAFEL Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Mgmt For For For 4.0 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. ShrHldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J.R. ADAMS. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D.L. BOREN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.A. CARP. Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.S. COX. Mgmt For For For 5.0 ELECTION OF DIRECTOR: T.J. ENGIBOUS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: D.R. GOODE. Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.H. PATSLEY. Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. SANDERS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.J. SIMMONS. Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.K. TEMPLETON. Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.T. WHITMAN. Mgmt For For For 12.0 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For The Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES G. ANDRESS Mgmt For For For 3.0 ELECTION OF DIRECTOR: ROBERT D. BEYER Mgmt For For For 4.0 ELECTION OF DIRECTOR: W. JAMES FARRELL Mgmt For For For 5.0 ELECTION OF DIRECTOR: JACK M. GREENBERG Mgmt For For For 6.0 ELECTION OF DIRECTOR: RONALD T. LEMAY Mgmt For For For 7.0 ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt For For For 8.0 ELECTION OF DIRECTOR: J. CHRISTOPHER REYES Mgmt For For For 9.0 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For For 11.0 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Mgmt For For For 12.0 ELECTION OF DIRECTOR: MARY ALICE TAYLOR Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS J. WILSON Mgmt For For For 14.0 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 15.0 AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS. Mgmt For For For The Bank Of New York Company, Inc. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064057102 04/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MR. BIONDI Mgmt For For For 1.2 DIRECTOR MR. DONOFRIO Mgmt For For For 1.3 DIRECTOR MR. HASSELL Mgmt For For For 1.4 DIRECTOR MR. KOGAN Mgmt For For For 1.5 DIRECTOR MR. KOWALSKI Mgmt For For For 1.6 DIRECTOR MR. LUKE Mgmt For For For 1.7 DIRECTOR MS. REIN Mgmt For For For 1.8 DIRECTOR MR. RENYI Mgmt For For For 1.9 DIRECTOR MR. RICHARDSON Mgmt For For For 1.10 DIRECTOR MR. SCOTT Mgmt For For For 1.11 DIRECTOR MR. VAUGHAN Mgmt For For For 2.0 A VOTE FOR" RATIFICATION OF AUDITORS " Mgmt For For For 3.0 SHAREHOLDER PROPOSAL WITH RESPECT TO SIMPLE MAJORITY VOTING ShrHldr Against For Against 4.0 SHAREHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL WITH RESPECT TO EXECUTIVE COMPENSATION. ShrHldr Against Against For The Bank Of New York Company, Inc. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064057102 05/24/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF 12/3/06, AMENDED AND RESTATED AS OF 2/23/07, AND FURTHER AMENDED AND RESTATED AS OF 3/30/07, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF NEW YORK COMPANY, INC. AND TH Mgmt For For For 2.0 TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE OUTSTANDING VOTING SHARES OF NEWCO FOR DIRECT SHAREHOLDER AMENDMENT OF ARTICLE V OF THE BY-LAWS, ALL AS MORE FU Mgmt For For For 3.0 TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 TO ADJOURN THE BANK OF NEW YORK SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN H. BIGGS Mgmt For For For 2.0 ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt For For For 3.0 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: LINDA Z. COOK Mgmt For For For 5.0 ELECTION OF DIRECTOR: WILLIAM M. DALEY Mgmt For For For 6.0 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 7.0 ELECTION OF DIRECTOR: JOHN F. MCDONNELL Mgmt For For For 8.0 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: RICHARD D. NANULA Mgmt For For For 10.0 ELECTION OF DIRECTOR: ROZANNE L. RIDGWAY Mgmt For For For 11.0 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Mgmt For For For 12.0 ADVISORY VOTE ON APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. Mgmt For For For 13.0 PREPARE A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 DEVELOP AND ADOPT HUMAN RIGHTS POLICIES. ShrHldr Against Against For 15.0 PREPARE A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 16.0 PREPARE A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 17.0 SEPARATE THE ROLES OF CEO AND CHAIRMAN. ShrHldr Against Against For 18.0 SUBJECT RIGHTS PLANS TO SHAREHOLDER VOTE. ShrHldr Against Against For 19.0 ADVISORY VOTE ON COMPENSATION DISCUSSION AND ANALYSIS. ShrHldr Against Against For 20.0 ADOPT A POLICY ON PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For 21.0 RECOUP UNEARNED MANAGEMENT BONUSES. ShrHldr Against Against For The Coca-cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For For For 2.0 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3.0 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4.0 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For For 5.0 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 6.0 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 8.0 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 9.0 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 10.0 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 11.0 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For For 12.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 13.0 APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Mgmt For For For 14.0 SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION ShrHldr Against Against For 15.0 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT ShrHldr Against Against For 16.0 SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING ShrHldr Against Against For 17.0 SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA ShrHldr Against Against For 18.0 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK ShrHldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ARNOLD A. ALLEMANG Mgmt For For For 1.2 DIRECTOR JACQUELINE K. BARTON Mgmt For For For 1.3 DIRECTOR JAMES A. BELL Mgmt For For For 1.4 DIRECTOR JEFF M. FETTIG Mgmt For For For 1.5 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.6 DIRECTOR JOHN B. HESS Mgmt For For For 1.7 DIRECTOR ANDREW N. LIVERIS Mgmt For For For 1.8 DIRECTOR GEOFFERY E. MERSZEI Mgmt For For For 1.9 DIRECTOR WITHDRAWN Mgmt For For For 1.10 DIRECTOR JAMES M. RINGLER Mgmt For For For 1.11 DIRECTOR RUTH G. SHAW Mgmt For For For 1.12 DIRECTOR PAUL G. STERN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL ON BHOPAL. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. ShrHldr Against Against For The E.W. Scripps Company Ticker Security ID: Meeting Date Meeting Status SSP CUSIP9 811054204 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID A. GALLOWAY Mgmt For For For 1.2 DIRECTOR NICHOLAS B. PAUMGARTEN Mgmt For For For 1.3 DIRECTOR RONALD W. TYSOE Mgmt For For For 1.4 DIRECTOR JULIE A. WRIGLEY Mgmt For For For The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For For 3.0 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOHN L. CLENDENIN Mgmt For For For 5.0 ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: MILLEDGE A. HART, III Mgmt For For For 7.0 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD Mgmt For For For 10.0 ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: KENNETH G. LANGONE Mgmt For For For 12.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION ShrHldr Against For Against 14.0 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ShrHldr Against Against For 16.0 SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES ShrHldr Against Against For 17.0 SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS ShrHldr Against Against For 18.0 SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION ShrHldr Against Against For 19.0 SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE ShrHldr Against Against For 20.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP ShrHldr Against Against For 21.0 SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO ShrHldr Against Against For The Servicemaster Company Ticker Security ID: Meeting Date Meeting Status CUSIP9 81760N109 06/28/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 18, 2007, AMONG SERVICEMASTER, CDRSVM TOPCO, INC. (CDRSVM PARENT") AND CDRSVM ACQ. CO., INC., WHICH PROVIDES FOR THE MERGER OF CDRSVM ACQ. CO., INC., AN INDIRECT WHOLLY-OWNED SUBSIDIARY OF CDRSVM P Mgmt For For For 2.0 ADJOURN THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE AGREEMENT AND PLAN OF MERGER REFERRED TO IN ITEM 1. Mgmt For For For The Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP9 842587107 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR J.P. BARANCO Mgmt For For For 1.2 DIRECTOR D.J. BERN Mgmt For For For 1.3 DIRECTOR F.S. BLAKE Mgmt For For For 1.4 DIRECTOR T.F. CHAPMAN Mgmt For For For 1.5 DIRECTOR H.W. HABERMEYER, JR. Mgmt For For For 1.6 DIRECTOR D.M. JAMES Mgmt For For For 1.7 DIRECTOR J.N. PURCELL Mgmt For For For 1.8 DIRECTOR D.M. RATCLIFFE Mgmt For For For 1.9 DIRECTOR W.G. SMITH, JR. Mgmt For For For 1.10 DIRECTOR G.J. ST. PE Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 3.0 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REPORT ShrHldr Against Against For The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID A. BRANDON Mgmt For For For 1.2 DIRECTOR BERNARD CAMMARATA Mgmt For For For 1.3 DIRECTOR DAVID T. CHING Mgmt For For For 1.4 DIRECTOR MICHAEL F. HINES Mgmt For For For 1.5 DIRECTOR AMY B. LANE Mgmt For For For 1.6 DIRECTOR CAROL MEYROWITZ Mgmt For For For 1.7 DIRECTOR JOHN F. O'BRIEN Mgmt For For For 1.8 DIRECTOR ROBERT F. SHAPIRO Mgmt For For For 1.9 DIRECTOR WILLOW B. SHIRE Mgmt For For For 1.10 DIRECTOR FLETCHER H. WILEY Mgmt For For For 2.0 APPROVAL OF MATERIAL TERMS OF EXECUTIVE OFFICER PERFORMANCE GOALS. Mgmt For For For 3.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. ShrHldr Against Against For The Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAN L. BELLER Mgmt For For For 1.2 DIRECTOR JOHN H. DASBURG Mgmt For For For 1.3 DIRECTOR JANET M. DOLAN Mgmt For For For 1.4 DIRECTOR KENNETH M. DUBERSTEIN Mgmt For For For 1.5 DIRECTOR JAY S. FISHMAN Mgmt For For For 1.6 DIRECTOR LAWRENCE G. GRAEV Mgmt For For For 1.7 DIRECTOR PATRICIA L. HIGGINS Mgmt For For For 1.8 DIRECTOR THOMAS R. HODGSON Mgmt For For For 1.9 DIRECTOR C.L. KILLINGSWORTH, JR. Mgmt For For For 1.10 DIRECTOR ROBERT I. LIPP Mgmt For For For 1.11 DIRECTOR BLYTHE J. MCGARVIE Mgmt For For For 1.12 DIRECTOR GLEN D. NELSON, MD Mgmt For For For 1.13 DIRECTOR LAURIE J. THOMSEN Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DINYAR S. DEVITRE Mgmt For For For 1.2 DIRECTOR BETSY D. HOLDEN Mgmt For For For 1.3 DIRECTOR CHRISTINA A. GOLD Mgmt For For For 2.0 APPROVAL OF THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN Mgmt For For For 3.0 APPROVAL OF THE WESTERN UNION COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 4.0 RATIFICATION OF SELECTION OF AUDITORS Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS C. BLAIR Mgmt For For For 1.2 DIRECTOR EDWARD D. BREEN Mgmt For For For 1.3 DIRECTOR BRIAN DUPERREAULT Mgmt For For For 1.4 DIRECTOR BRUCE S. GORDON Mgmt For For For 1.5 DIRECTOR RAJIV L. GUPTA Mgmt For For For 1.6 DIRECTOR JOHN A. KROL Mgmt For For For 1.7 DIRECTOR H. CARL MCCALL Mgmt For For For 1.8 DIRECTOR BRENDAN R. O'NEILL Mgmt For For For 1.9 DIRECTOR WILLIAM S. STAVROPOULOS Mgmt For For For 1.10 DIRECTOR SANDRA S. WIJNBERG Mgmt For For For 1.11 DIRECTOR JEROME B. YORK Mgmt For For For 2.0 RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS TYCO'S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4. Mgmt For For For 2.0 APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYE-LAWS. Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR V. BUYNISKI GLUCKMAN Mgmt For For For 1.2 DIRECTOR ARTHUR D. COLLINS, JR. Mgmt For For For 1.3 DIRECTOR OLIVIA F. KIRTLEY Mgmt For For For 1.4 DIRECTOR JERRY W. LEVIN Mgmt For For For 1.5 DIRECTOR RICHARD G. REITEN Mgmt For For For 2.0 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Mgmt For For For 3.0 APPROVAL OF THE U.S. BANCORP 2 Mgmt For For For 4.0 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR A.H. CARD, JR. Mgmt For For For 1.2 DIRECTOR E.B. DAVIS, JR. Mgmt For For For 1.3 DIRECTOR T.J. DONOHUE Mgmt For For For 1.4 DIRECTOR A.W. DUNHAM Mgmt For For For 1.5 DIRECTOR J.R. HOPE Mgmt For For For 1.6 DIRECTOR C.C. KRULAK Mgmt For For For 1.7 DIRECTOR M.W. MCCONNELL Mgmt For For For 1.8 DIRECTOR T.F. MCLARTY III Mgmt For For For 1.9 DIRECTOR S.R. ROGEL Mgmt For For For 1.10 DIRECTOR J.R. YOUNG Mgmt For For For 2.0 APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BURNS Mgmt For For For 1.2 DIRECTOR D. SCOTT DAVIS Mgmt For For For 1.3 DIRECTOR STUART E. EIZENSTAT Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR JAMES P. KELLY Mgmt For For For 1.6 DIRECTOR ANN M. LIVERMORE Mgmt For For For 1.7 DIRECTOR VICTOR A. PELSON Mgmt For For For 1.8 DIRECTOR JOHN W. THOMPSON Mgmt For For For 1.9 DIRECTOR CAROL B. TOME Mgmt For For For 1.10 DIRECTOR BEN VERWAAYEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LOUIS R. CHENEVERT Mgmt For For For 1.2 DIRECTOR GEORGE DAVID Mgmt For For For 1.3 DIRECTOR JOHN V. FARACI Mgmt For For For 1.4 DIRECTOR JEAN-PIERRE GARNIER Mgmt For For For 1.5 DIRECTOR JAMIE S. GORELICK Mgmt For For For 1.6 DIRECTOR CHARLES R. LEE Mgmt For For For 1.7 DIRECTOR RICHARD D. MCCORMICK Mgmt For For For 1.8 DIRECTOR HAROLD MCGRAW III Mgmt For For For 1.9 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.10 DIRECTOR FRANK P. POPOFF Mgmt For For For 1.11 DIRECTOR H. PATRICK SWYGERT Mgmt For For For 1.12 DIRECTOR ANDRE VILLENEUVE Mgmt For For For 1.13 DIRECTOR H.A. WAGNER Mgmt For For For 1.14 DIRECTOR CHRISTINE TODD WHITMAN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES ShrHldr Against Against For 5.0 SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For 6.0 SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION ShrHldr Against Against For 7.0 SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For Unum Group Ticker Security ID: Meeting Date Meeting Status UNM CUSIP9 91529Y106 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E. MICHAEL CAULFIELD Mgmt For For For 1.2 DIRECTOR RONALD E. GOLDSBERRY Mgmt For For For 1.3 DIRECTOR MICHAEL J. PASSARELLA Mgmt For For For 2.0 APPROVAL OF STOCK INCENTIVE PLAN OF 2007 Mgmt For For For 3.0 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JAMES R. BARKER Mgmt For For For 2.0 ELECTION OF DIRECTOR: RICHARD L. CARRION Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. FRANCES KEETH Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For For 5.0 ELECTION OF DIRECTOR: SANDRA O. MOOSE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Mgmt For For For 9.0 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Mgmt For For For 10.0 ELECTION OF DIRECTOR: HUGH B. PRICE Mgmt For For For 11.0 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt For For For 12.0 ELECTION OF DIRECTOR: WALTER V. SHIPLEY Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOHN W. SNOW Mgmt For For For 14.0 ELECTION OF DIRECTOR: JOHN R. STAFFORD Mgmt For For For 15.0 ELECTION OF DIRECTOR: ROBERT D. STOREY Mgmt For For For 16.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 17.0 ELIMINATE STOCK OPTIONS ShrHldr Against Against For 18.0 SHAREHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS ShrHldr Against Against For 19.0 COMPENSATION CONSULTANT DISCLOSURE ShrHldr Against Against For 20.0 ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For 21.0 LIMIT SERVICE ON OUTSIDE BOARDS ShrHldr Against Against For 22.0 SHAREHOLDER APPROVAL OF FUTURE POISON PILL ShrHldr Against Against For 23.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For VF Corporation Ticker Security ID: Meeting Date Meeting Status VFC CUSIP9 918204108 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR EDWARD E. CRUTCHFIELD Mgmt For For For 1.2 DIRECTOR GEORGE FELLOWS Mgmt For For For 1.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 1.4 DIRECTOR CLARENCE OTIS, JR. Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF VF'S 1 PLAN. Mgmt For Against Against 3.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST S. RADY*** Mgmt For For For 1.2 DIRECTOR JERRY GITT** Mgmt For For For 1.3 DIRECTOR JOHN T. CASTEEN, III* Mgmt For For For 1.4 DIRECTOR MARYELLEN C. HERRINGER* Mgmt For For For 1.5 DIRECTOR JOSEPH NEUBAUER* Mgmt For For For 1.6 DIRECTOR TIMOTHY D. PROCTOR* Mgmt For For For 1.7 DIRECTOR VAN L. RICHEY* Mgmt For For For 1.8 DIRECTOR DONA DAVIS YOUNG* Mgmt For For For 2.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Mgmt For For For 3.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For For 4.0 A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 5.0 A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. ShrHldr Against Against For 6.0 A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. ShrHldr Against Against For 7.0 A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 8.0 A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6.0 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7.0 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8.0 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10.0 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11.0 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For For For 12.0 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13.0 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14.0 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15.0 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17.0 CHARITABLE CONTRIBUTIONS REPORT ShrHldr Against Against For 18.0 UNIVERSAL HEALTH CARE POLICY ShrHldr Against Against For 19.0 PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For 20.0 EQUITY COMPENSATION GLASS CEILING ShrHldr Against Against For 21.0 COMPENSATION DISPARITY ShrHldr Against Against For 22.0 BUSINESS SOCIAL RESPONSIBILITY REPORT ShrHldr Against Against For 23.0 EXECUTIVE COMPENSATION VOTE ShrHldr Against Against For 24.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 25.0 SOCIAL AND REPUTATION IMPACT REPORT ShrHldr Against Against For 26.0 CUMULATIVE VOTING ShrHldr Against For Against 27.0 QUALIFICATIONS FOR DIRECTOR NOMINEES ShrHldr Against Against For Mgmt Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP9 931422109 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR WILLIAM C. FOOTE Mgmt For For For 1.3 DIRECTOR JAMES J. HOWARD Mgmt For For For 1.4 DIRECTOR ALAN G. MCNALLY Mgmt For For For 1.5 DIRECTOR CORDELL REED Mgmt For For For 1.6 DIRECTOR JEFFREY A. REIN Mgmt For For For 1.7 DIRECTOR NANCY M. SCHLICHTING Mgmt For For For 1.8 DIRECTOR DAVID Y. SCHWARTZ Mgmt For For For 1.9 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.10 DIRECTOR MARILOU M. VON FERSTEL Mgmt For For For 1.11 DIRECTOR CHARLES R. WALGREEN III Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Mgmt For For For Washington Mutual, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ANNE V. FARRELL Mgmt For For For 1.2 DIRECTOR STEPHEN E. FRANK Mgmt For For For 1.3 DIRECTOR KERRY K. KILLINGER Mgmt For For For 1.4 DIRECTOR THOMAS C. LEPPERT Mgmt For For For 1.5 DIRECTOR CHARLES M. LILLIS Mgmt For For For 1.6 DIRECTOR PHILLIP D. MATTHEWS Mgmt For For For 1.7 DIRECTOR REGINA T. MONTOYA Mgmt For For For 1.8 DIRECTOR MICHAEL K. MURPHY Mgmt For For For 1.9 DIRECTOR MARGARET OSMER MCQUADE Mgmt For For For 1.10 DIRECTOR MARY E. PUGH Mgmt For For For 1.11 DIRECTOR WILLIAM G. REED, JR. Mgmt For For For 1.12 DIRECTOR ORIN C. SMITH Mgmt For For For 1.13 DIRECTOR JAMES H. STEVER Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE RETIREMENT PLAN POLICIES ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR NOMINEE QUALIFICATION REQUIREMENTS ShrHldr Against Against For Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 PROPOSAL TO ELECT: PASTORA SAN JUAN CAFFERTY Mgmt For For For 2.0 PROPOSAL TO ELECT: FRANK M. CLARK, JR. Mgmt For For For 3.0 PROPOSAL TO ELECT: PATRICK W. GROSS Mgmt For For For 4.0 PROPOSAL TO ELECT: THOMAS I. MORGAN Mgmt For For For 5.0 PROPOSAL TO ELECT: JOHN C. POPE Mgmt For For For 6.0 PROPOSAL TO ELECT: W. ROBERT REUM Mgmt For For For 7.0 PROPOSAL TO ELECT: STEVEN G. ROTHMEIER Mgmt For For For 8.0 PROPOSAL TO ELECT: DAVID P. STEINER Mgmt For For For 9.0 PROPOSAL TO ELECT: THOMAS H. WEIDEMEYER Mgmt For For For 10.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN S. CHEN. Mgmt For For For 2.0 ELECTION OF DIRECTOR: LLOYD H. DEAN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN E. ENGEL. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT L. JOSS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Mgmt For For For 7.0 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Mgmt For For For 8.0 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Mgmt For For For 9.0 ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Mgmt For For For 10.0 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Mgmt For For For 11.0 ELECTION OF DIRECTOR: DONALD B. RICE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Mgmt For For For 13.0 ELECTION OF DIRECTOR: STEPHEN W. SANGER. Mgmt For For For 14.0 ELECTION OF DIRECTOR: SUSAN G. SWENSON. Mgmt For For For 15.0 ELECTION OF DIRECTOR: JOHN G. STUMPF. Mgmt For For For 16.0 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Mgmt For For For 17.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. ShrHldr Against Against For Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP9 962166104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN R. ROGEL Mgmt For For For 1.2 DIRECTOR DEBRA A. CAFARO Mgmt For For For 1.3 DIRECTOR RICHARD H. SINKFIELD Mgmt For For For 1.4 DIRECTOR D. MICHAEL STEUERT Mgmt For For For 1.5 DIRECTOR JAMES N. SULLIVAN Mgmt For For For 1.6 DIRECTOR KIM WILLIAMS Mgmt For For For 2.0 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS ShrHldr Against Against For 3.0 SHAREHOLDER PROPOSAL ON MAJORITY VOTE ShrHldr Against For Against 4.0 SHAREHOLDER PROPOSAL ON WOOD SUPPLY ShrHldr Against Against For 5.0 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Mgmt For For For WM. Wrigley Jr. Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP9 982526105 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR THOMAS A. KNOWLTON Mgmt For For For 1.2 DIRECTOR STEVEN B. SAMPLE Mgmt For For For 1.3 DIRECTOR ALEX SHUMATE Mgmt For For For 1.4 DIRECTOR WILLIAM D. PEREZ Mgmt For For For 2.0 AMENDMENT TO THE SECOND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS OF THE COMPANY TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT ESSNER Mgmt For For For 2.0 ELECTION OF DIRECTOR: JOHN D. FEERICK Mgmt For For For 3.0 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON, PH.D. Mgmt For For For 4.0 ELECTION OF DIRECTOR: VICTOR F. GANZI Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT LANGER, SC.D. Mgmt For For For 6.0 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Mgmt For For For 7.0 ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Mgmt For For For 8.0 ELECTION OF DIRECTOR: MARY LAKE POLAN, M.D., PH.D., M.P.H. Mgmt For For For 9.0 ELECTION OF DIRECTOR: BERNARD POUSSOT Mgmt For For For 10.0 ELECTION OF DIRECTOR: GARY L. ROGERS Mgmt For For For 11.0 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt For For For 12.0 ELECTION OF DIRECTOR: WALTER V. SHIPLEY Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOHN R. TORELL III Mgmt For For For 14.0 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 15.0 VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS Mgmt For For For 16.0 VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE Mgmt For For For 17.0 DISCLOSURE OF ANIMAL WELFARE POLICY ShrHldr Against Against For 18.0 REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA ShrHldr Against Against For 19.0 DISCLOSURE OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 20.0 RECOUPMENT OF INCENTIVE BONUSES ShrHldr Against Against For 21.0 INTERLOCKING DIRECTORSHIPS ShrHldr Against Against For 22.0 PROPOSAL WITHDRAWN. NO VOTE REQUIRED TNA Against 23.0 SEPARATING THE ROLES OF CHAIRMAN AND CEO ShrHldr Against Against For 24.0 STOCKHOLDER ADVISORY VOTE ON COMPENSATION ShrHldr Against Against For Xcel Energy Inc. Ticker Security ID: Meeting Date Meeting Status XEL CUSIP9 98389B100 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. CONEY BURGESS Mgmt For For For 1.2 DIRECTOR FREDRIC W. CORRIGAN Mgmt For For For 1.3 DIRECTOR RICHARD K. DAVIS, Mgmt For For For 1.4 DIRECTOR ROGER R. HEMMINGHAUS Mgmt For For For 1.5 DIRECTOR A. BARRY HIRSCHFELD Mgmt For For For 1.6 DIRECTOR RICHARD C. KELLY, Mgmt For For For 1.7 DIRECTOR DOUGLAS W. LEATHERDALE Mgmt For For For 1.8 DIRECTOR ALBERT F. MORENO Mgmt For For For 1.9 DIRECTOR DR. MARGARET R. PRESKA, Mgmt For For For 1.10 DIRECTOR A. PATRICIA SAMPSON Mgmt For For For 1.11 DIRECTOR RICHARD H. TRULY Mgmt For For For 1.12 DIRECTOR DAVID A. WESTERLUND Mgmt For For For 1.13 DIRECTOR TIMOTHY V. WOLF Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS XCEL ENERGY INC.'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2007 Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLE OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO FINANCIAL PERFORMANCE CRITERIA FOR THE COMPANY'S EXECUTIVE COMPENSATION PLANS ShrHldr Against Against For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. DORMAN Mgmt For For For 1.2 DIRECTOR MASSIMO FERRAGAMO Mgmt For For For 1.3 DIRECTOR J. DAVID GRISSOM Mgmt For For For 1.4 DIRECTOR BONNIE G. HILL Mgmt For For For 1.5 DIRECTOR ROBERT HOLLAND, JR. Mgmt For For For 1.6 DIRECTOR KENNETH G. LANGONE Mgmt For For For 1.7 DIRECTOR JONATHAN S. LINEN Mgmt For For For 1.8 DIRECTOR THOMAS C. NELSON Mgmt For For For 1.9 DIRECTOR DAVID C. NOVAK Mgmt For For For 1.10 DIRECTOR THOMAS M. RYAN Mgmt For For For 1.11 DIRECTOR JACKIE TRUJILLO Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY SHAREHOLDER VOTE TO RATIFY EXECUTIVE COMPENSATION ( OF PROXY) ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL RELATING TO A PAY FOR SUPERIOR PERFORMANCE PROPOSAL (PAGE 24 OF PROXY) ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO A FUTURE SEVERANCE AGREEMENTS PROPOSAL (PAGE 27 OF PROXY) ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL RELATING TO SUSTAINABLE FISH ( OF PROXY) ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL RELATING TO A PROPOSAL REGARDING ANIMAL WELFARE (PAGE 32 OF PROXY) ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN MUTUAL FUND, INC. (Registrant) By /s/ James K. Dunton James K. Dunton, Vice Chairman and Principal Executive Officer Date: August 29, 2007
